Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 1 of 70




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:18-cv-02074-WYD-STV

   MASTERPIECE CAKESHOP INCORPORATED, a Colorado
   corporation; and
   JACK PHILLIPS,

         Plaintiffs,

   v.

   AUBREY ELENIS, Director of the Colorado Civil Rights Division, in her
   official and individual capacities;
   ANTHONY ARAGON, as member of the Colorado Civil Rights
   Commission, in his official and individual capacities;
   MIGUEL “MICHAEL” RENE ELIAS, as member of the Colorado Civil
   Rights Commission, in his official and individual capacities;
   CAROL FABRIZIO, as member of the Colorado Civil Rights
   Commission, in her official and individual capacities;
   CHARLES GARCIA, as member of the Colorado Civil Rights
   Commission, in his official and individual capacities;
   RITA LEWIS, as member of the Colorado Civil Rights Commission, in
   her official and individual capacities;
   JESSICA POCOCK, as member of the Colorado Civil Rights
   Commission, in her official and individual capacities;
   AJAY MENON, as member of the Colorado Civil Rights
   Commission, in his official and individual capacities;
   CYNTHIA H. COFFMAN, Colorado Attorney General, in her official
   capacity; and
   JOHN HICKENLOOPER, Colorado Governor, in his official capacity,

         Defendants.


                        FIRST AMENDED VERIFIED COMPLAINT
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 2 of 70




                                             Introduction

          1.      The U.S. Constitution stands as a bulwark against state officials who target

   people—and seek to ruin their lives—because of the government’s anti-religious animus. For over

   six years now, Colorado has been on a crusade to crush Plaintiff Jack Phillips (“Phillips”) because

   its officials despise what he believes and how he practices his faith. 1 After Phillips defended

   himself all the way to the U.S. Supreme Court and won, he thought Colorado’s hostility toward

   his faith was over. He was wrong. Colorado has renewed its war against him by embarking on

   another attempt to prosecute him, in direct conflict with the Supreme Court’s ruling in his favor.

   This lawsuit is necessary to stop Colorado’s continuing persecution of Phillips.

          2.      Phillips is a Christian and expert cake artist who owns and operates a small family

   business, Plaintiff Masterpiece Cakeshop Incorporated (“Masterpiece Cakeshop”). Both Phillips

   and Masterpiece Cakeshop serve everyone. All people—no matter who they are, what they believe,

   or what protected characteristics they have—are welcome in Phillips’s shop and may purchase

   anything available for sale. But as a devout man of faith, Phillips cannot create custom cakes that

   express messages or celebrate events in conflict with his religious beliefs. 2 When a customer asks

   him to create such a cake, he cannot do it, no matter who requests it. Conversely, when someone

   asks Phillips to design a cake expressing a message or celebrating an event that is not contrary to

   his faith, he will create it, no matter who requests it. For exercising his faith this way, Colorado

   has doggedly pursued Phillips, turning his life upside down.




   1
    Whenever possible, references to “Colorado” should be read to include all Defendants.
   2
    Whenever possible, references to “Phillips” should be read to include both Phillips and
   Masterpiece Cakeshop.

                                                        2
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 3 of 70




          3.      It started when Phillips declined to create a custom wedding cake celebrating a view

   of marriage that conflicts with his faith’s teachings. Colorado punished Phillips for that, while

   allowing other cake artists—those whose views the state likes—to refuse to create cakes with

   messages they deem objectionable. Making matters worse, state officials publicly compared

   Phillips’s religious exercise to defenses of slavery and the Holocaust, a deeply offensive accusation

   against a man whose father helped liberate a concentration camp during World War II.

          4.      To punish Phillips, Colorado mandated that he implement comprehensive staff

   reeducation to teach him and his employees—most of whom are his family members—that it is

   wrong for him to operate his business according to his faith. The state also ordered him to either

   violate his religious beliefs or shut down his wedding-cake business. Because Phillips could not

   turn his back on his faith, he was forced to give up that part of his work, which cost him and his

   family 40% of their income and caused more than half of his employees to lose their jobs. Phillips

   also endured death threats and countless hateful phone calls and emails—venomous treatment that

   escalated with each new wave of media attention. It got so bad that Phillips’s wife was afraid to

   set foot in their family’s own shop.

          5.      After six grueling years, the Supreme Court vindicated Phillips in a 7-to-2 decision.

   It declared that Colorado acted with “clear and impermissible hostility toward [his] sincere

   religious beliefs.” Masterpiece Cakeshop, Ltd. v. Colo. Civil Rights Comm’n, 138 S. Ct. 1719,

   1729 (2018) (“Masterpiece”). The Supreme Court held that the state manifested its anti-religious

   hostility by “disparag[ing]” Phillips’s religion, “describing it as despicable,” and enforcing a

   double standard that harshly punishes Phillips while exonerating other cake artists who similarly

   decline requests for cakes with messages they deem objectionable. Id. at 1729-31.



                                                        3
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 4 of 70




           6.      In the meantime, some Colorado citizens, emboldened by the state’s prosecution of

   Phillips, have targeted him. On the same day that the Supreme Court announced it would hear

   Phillips’s case, a Colorado lawyer called his shop and requested a cake designed with a blue

   exterior and pink interior, which the caller said would visually depict and celebrate a gender

   transition. Throughout the next year, Phillips received other requests for cakes celebrating Satan,

   featuring satanic symbols, depicting sexually explicit materials, and promoting marijuana use.

   Phillips has confirmed that at least one of those requests came from the same Colorado lawyer.

           7.      Phillips declined to create the cake with the blue and pink design because it would

   have celebrated messages contrary to his religious belief that sex—the status of being male or

   female—is given by God, is biologically determined, is not determined by perceptions or feelings,

   and cannot be chosen or changed. A mere 24 days after Phillips prevailed in the Supreme Court,

   Colorado told him that he violated Colorado law by declining to create that cake. In so doing, the

   state went back on what it told the Supreme Court in its Masterpiece briefing—that its public-

   accommodation law allows Phillips to decline to create cakes with pro-LGBT designs or themes.

   Br. for Resp’t Colo. Civil Rights Comm’n at 35, Masterpiece, 138 S. Ct. 1719 (2018) (No. 16-

   111) (U.S. Oct. 23, 2017). And by citing the Masterpiece decision as support for the state’s

   renewed efforts to harass Phillips, Colorado ignored the Supreme Court’s numerous references to

   the state’s anti-religious bias and hostility.

           8.      It is now clear that Colorado will not rest until Phillips either closes Masterpiece

   Cakeshop or agrees to violate his religious beliefs. The state’s continuing efforts to target Phillips

   do not just violate the Constitution; they cross the line into bad faith. This Court should put a stop

   to Colorado’s unconstitutional bullying.



                                                         4
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 5 of 70




                                       Jurisdiction and Venue

          9.      This civil-rights action raises federal questions under the First and Fourteenth

   Amendments to the United States Constitution and the Civil Rights Act of 1871, 42 U.S.C. § 1983.

          10.     This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343.

          11.     This Court has authority to award the requested declaratory relief under 28 U.S.C.

   §§ 2201-02 and Federal Rule of Civil Procedure 57, the requested injunctive relief under 28 U.S.C.

   § 1343 and Federal Rule of Civil Procedure 65, the requested damages under 28 U.S.C.

   § 1343(a)(3), and costs and attorneys’ fees under 42 U.S.C. § 1988.

          12.     Plaintiffs demand a jury trial on the claims raised in this Complaint.

          13.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because all events

   underlying the claims in this Complaint occurred within the District of Colorado and all

   Defendants reside in the District of Colorado.

                                                Plaintiffs

          14.     Plaintiff Jack Phillips is a Christian who bases his beliefs on the Bible.

          15.     He resides in Colorado and is a citizen of the United States of America.

          16.     Together with his wife, he owns and operates Masterpiece Cakeshop Incorporated.

          17.     Masterpiece Cakeshop is a for-profit corporation formed under Colorado law.

          18.     Masterpiece Cakeshop’s principal place of business is located in Colorado.

                                              Defendants

          19.     Aubrey Elenis is the Director of the Colorado Civil Rights Division and has

   authority to enforce Colo. Rev. Stat. § 24-34-601(2)(a). See Colo. Rev. Stat §§ 24-34-302, -306.

          20.     Elenis is named as a defendant in her official and individual capacities.



                                                        5
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 6 of 70




          21.     Commissioners Anthony Aragon, Miguel “Michael” Rene Elias, Carol Fabrizio,

   Charles Garcia, Rita Lewis, Jessica Pocock, and Ajay Menon, as members of the Colorado Civil

   Rights Commission, have authority to enforce Colo. Rev. Stat. § 24-34-601(2)(a). See Colo. Rev.

   Stat. §§ 24-34-305, -306, -605.

          22.     These commissioners are named as defendants in their official and individual

   capacities.

          23.     Colorado Attorney General Cynthia H. Coffman has authority to enforce Colo. Rev.

   Stat. § 24-34-601(2)(a). See Colo. Rev. Stat. § 24-34-306.

          24.     Attorney General Coffman is named as a defendant in her official capacity.

          25.     Colorado Governor John Hickenlooper has authority to appoint Commission

   members under Colo. Rev. Stat. § 24-34-303.

          26.     Governor Hickenlooper is named as a defendant in his official capacity.

          27.     All Defendants reside in the District of Colorado.

                                          Statement of Facts

   Defendants enforce Colorado’s public-accommodation law.

          28.     Colorado’s Anti-Discrimination Act (“CADA”) 3 makes it “unlawful for a person,

   “directly or indirectly, to refuse, withhold from, or deny to an individual or a group, because of …

   creed … , sex, [or] sexual orientation,” “the full and equal enjoyment of the goods, services,

   facilities, privileges, advantages, or accommodations of a place of public accommodation.” Colo.

   Rev. Stat. § 24-34-601(2)(a).



   3
    Unless otherwise indicated, “CADA,” “the public-accommodation law,” and “the law” refer to
   Colo. Rev. Stat § 24-34-601(2)(a) and its related provisions.

                                                        6
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 7 of 70




          29.     That law defines “[p]erson” as “one or more individuals, limited liability

   companies, partnerships, associations, corporations, [or] legal representatives.” Colo. Rev. Stat.

   § 24-34-301(5)(a).

          30.     That law defines “place of public accommodation” as “any place of business

   engaged in any sales to the public and any place offering services, facilities, privileges, advantages,

   or accommodations to the public, including but not limited to any business offering wholesale or

   retail sales to the public.” Colo. Rev. Stat. § 24-34-601(1).

          31.     Colorado considers Masterpiece Cakeshop a place of public accommodation under

   Colo. Rev. Stat. § 24-34-601(1).

          32.     The public-accommodation law defines “[s]exual orientation” as “an individual’s

   orientation toward heterosexuality, homosexuality, bisexuality, or transgender status or another

   individual’s perception thereof.” Colo. Rev. Stat. § 24-34-301(7).

          33.     While the public-accommodation law protects “transgender status,” it does not

   protect any person whose gender identity is something other than transgender.

          34.     The public-accommodation law exempts some organizations from its requirements.

   For example, it does not apply to “a church, synagogue, mosque, or other place that is principally

   used for religious purposes.” Colo. Rev. Stat. § 24-34-601(1). The law does not define “place that

   is principally used for religious purposes.”

          35.     The public-accommodation law allows a person to make some distinctions based

   on protected characteristics. For instance, it allows a person to “restrict admission to a place of

   public accommodation to individuals of one sex if such restriction has a bona fide relationship to




                                                         7
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 8 of 70




   the goods, services, facilities, privileges, advantages, or accommodations of a place of public

   accommodation.” Colo. Rev. Stat. § 24-34-601(2)(a).

          36.     That law created the Colorado Civil Rights Division (“Division”) to help

   implement its requirements. Colo. Rev. Stat. § 24-34-302(1).

          37.     The executive director of the Colorado Department of Regulatory Agencies has the

   power and duty to appoint a director of the Colorado Civil Rights Division (“Director”).

          38.     The executive director of the Colorado Department of Regulatory Agencies “shall

   give good faith consideration to the recommendations of the commission” before appointing the

   Director. Colo. Rev. Stat. § 24-34-302(1).

          39.     The Director has the power and duty to appoint “investigators and other personnel

   … to carry out the functions and duties” of the Division. Colo. Rev. Stat. § 24-34-302(2).

          40.     The Director also has the power and duty to “receive, investigate, and make

   determinations on charges alleging unfair or discriminatory practices” in violation of the public-

   accommodation law. Colo. Rev. Stat. § 24-34-302(2).

          41.     The public-accommodation law also created the Colorado Civil Rights

   Commission (“Commission”) within the Division. Colo. Rev. Stat. § 24-34-303(1)(a).

          42.     The Commission includes “seven members appointed by the governor, with the

   consent of the senate … for terms of four years.” Colo. Rev. Stat. § 24-34-303(1)(b)(I).

          43.     The Commission has the power and duty “to adopt, publish, amend, and rescind

   rules” to help implement the public-accommodation law. Colo. Rev. Stat. § 24-34-305(1)(a).

          44.     The Commission has the power and duty “[t]o investigate and study the existence,

   character, causes, and extent of unfair or discriminatory practices … and to formulate plans for the



                                                        8
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 9 of 70




   elimination of those practices by educational or other means.” Colo. Rev. Stat. § 24-34-

   305(1)(c)(I).

          45.      The Commission has the power and duty “[t]o hold hearings upon any complaint

   issued against a respondent … ; to subpoena witnesses and compel their attendance; to administer

   oaths and take … testimony … ; and to compel [a] respondent to produce for examination any

   books and papers” about matters in the complaint. Colo. Rev. Stat. § 24-34-305(1)(d)(I).

          46.      The Commission, a commissioner, the attorney general, or any person “claiming to

   be aggrieved by a discriminatory or unfair practice” may file a charge alleging a discriminatory or

   unfair practice with the Division. Colo. Rev. Stat. § 24-34-306(1)(a)-(b).

          47.      When the Division receives a charge, it must first “notify the respondent of the

   charges filed against him or her.” Colo. Rev. Stat. § 24-34-306(1)(c).

          48.      The Director must then “make a prompt investigation of the charge.” Colo. Rev.

   Stat. § 24-34-306(2)(a).

          49.      To support the Director’s investigations, she “may subpoena witnesses,” compel

   testimony, and order “the production of books, papers, and records” about matters in the charge.

   Colo. Rev. Stat. § 24-34-306(2)(a).

          50.      After completing the Director’s investigations, she must “determine as promptly as

   possible whether probable cause exists for crediting the allegations of the charge.” Colo. Rev. Stat.

   § 24-34-306(2)(b).

          51.      At all times, the Division and Director must “presume that the conduct of any

   respondent is not unfair or discriminatory until proven otherwise.” Colo. Rev. Stat. § 24-34-305(3).




                                                        9
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 10 of 70




          52.     If the Director finds probable cause, she must “serve the respondent with written

   notice stating with specificity the legal authority and jurisdiction of the commission and the matters

   of fact and law asserted.” Colo. Rev. Stat. § 24-34-306(2)(b)(II).

          53.     The Director must also “order the charging party and the respondent to participate

   in compulsory mediation.” Colo. Rev. Stat. § 24-34-306(2)(b)(II).

          54.     At that point, the Director must “endeavor to eliminate the discriminatory or unfair

   practice by conference, conciliation, and persuasion and by means of the compulsory mediation.”

   Colo. Rev. Stat. § 24-34-306(2)(b)(II).

          55.     If the Director fails to “settle the matter,” she must report this to the Commission.

   Colo. Rev. Stat. § 24-34-306(4).

          56.     The Commission then reviews the matter. And if the Commission “determines that

   the circumstances warrant, it shall issue … a written notice and complaint requiring the respondent

   to answer the charges at a formal hearing before the commission, a commissioner, or an

   administrative law judge.” Colo. Rev. Stat. § 24-34-306(4).

          57.     At all times, the Commission must “presume that the conduct of any respondent is

   not unfair or discriminatory until proven otherwise.” Colo. Rev. Stat. § 24-34-305(3).

          58.     At the hearing, the Commission’s attorney or agent must present the case “in

   support of the complaint.” Colo. Rev. Stat. § 24-34-306(8).

          59.     If the Commission or its assigned decisionmaker concludes “that a respondent has

   engaged in or is engaging in any discriminatory or unfair practice,” the Commission must order

   respondent “to cease and desist from” this activity and “to take such action as it may order”

   consistent with the public-accommodation law. Colo. Rev. Stat. § 24-34-306(9).



                                                        10
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 11 of 70




          60.     The Commission has used its power to order business owners—including

   Phillips—to change their policies, to implement comprehensive reeducation programs, and to

   report to the Commission every declined order.

          61.     Any party who disagrees with the Commission’s final order “may obtain judicial

   review” by filing an action in the Colorado Court of Appeals. Colo. Rev. Stat. § 24-34-307(1)-(3).

          62.     The Commission’s fact-finding “shall be conclusive if supported by substantial

   evidence.” Colo. Rev. Stat. § 24-34-307(6).

   Colorado generally allows expressive business owners to decline requests to communicate
   messages that they will not express for anyone.

          63.     The Division and Commission interpret and apply Colorado’s public-

   accommodation law.

          64.     Colorado claims the power to use its public-accommodation law to compel the

   speech of people who earn a living creating and selling expression. It believes that the U.S.

   Constitution, including the First Amendment, provides no protection against the state’s use of its

   public-accommodation law to compel the speech of expressive business owners like Phillips. Br.

   for Resp’t Colo. Civil Rights Comm’n at 19-35, Masterpiece, 138 S. Ct. 1719 (2018) (No. 16-111)

   (U.S. Oct. 23, 2017). All Defendant Commissioners except Commissioner Menon were members

   of the Commission when the Commission announced this position in its brief filed with the U.S.

   Supreme Court.

          65.     To make that extreme view seem more acceptable, Colorado has announced the

   general rule that expressive business owners, including cake artists, do not violate the public-

   accommodation law if they decline to create a custom item expressing a message that they would

   not communicate for anyone.


                                                      11
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 12 of 70




          66.     In the Masterpiece case, Colorado told the Supreme Court how this general rule

   applies to cake artists. All Defendant Commissioners except Commissioner Menon were members

   of the Commission when the Commission announced this position in its brief filed with the U.S.

   Supreme Court.

          67.     Colorado said that it allows cake artists to decline to create custom cakes featuring

   pro-LGBT themes or symbols: “[I]f [a cake artist] would not sell a … cake with a particular artistic

   theme,” such as a “cake featuring a symbol of gay pride,” “to any customer, regardless of that

   customer’s protected characteristics, he need not sell one to [anyone].” Br. for Resp’t Colo. Civil

   Rights Comm’n at 25, Masterpiece, 138 S. Ct. 1719 (2018) (No. 16-111) (U.S. Oct. 23, 2017).

          68.     Colorado further explained that it allows cake artists to decline to create custom

   cakes with pro-LGBT designs and messages: “Under the Act, [a cake artist] is free … to decline

   to sell cakes with ‘pro-gay’ designs or inscriptions.” Br. for Resp’t Colo. Civil Rights Comm’n at

   35, Masterpiece, 138 S. Ct. 1719 (2018) (No. 16-111) (U.S. Oct. 23, 2017).

          69.     And Colorado announced that it allows cake artists to decline to create custom

   cakes that they consider offensive: “Businesses are entitled to reject orders … because they deem

   a particular product requested by a customer to be ‘offensive.’” Br. for Resp’t Colo. Civil Rights

   Comm’n at 52, Masterpiece, 138 S. Ct. 1719 (2018) (No. 16-111) (U.S. Oct. 23, 2017).

          70.     Colorado applied these principles when William Jack, a man who identifies as

   Christian, filed discrimination charges against three Colorado cake shops: Azucar Bakery, Le

   Bakery Sensual Inc., and Gateaux, Ltd.

          71.     All three of those complaints arose out of similar facts.




                                                       12
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 13 of 70




          72.     William Jack asked each cake shop to provide quotes for two cakes expressing his

   religious beliefs against same-sex marriage.

          73.     William Jack asked the cake shops to make cakes that looked like Bibles, that bore

   an image depicting two groomsmen covered with a red “X,” and that included Bible verses

   conveying the religious basis for his opposition to same-sex marriage.

          74.     The cake shops refused to make those cakes because their owners objected to those

   cakes’ messages and would not create them for anyone.

          75.     William Jack then filed with the Division a discrimination charge against each of

   those three cake shops alleging that they discriminated against him based on his “creed” in

   violation of Colo. Rev. Stat. § 24-34-601(2)(a).

          76.     The Commission defines “creed” as “all aspects of religious beliefs, observances

   or practices, as well as sincerely-held moral and ethical beliefs as to what is right and wrong, …

   ultimate ideas or questions regarding the meaning of existence,” and “the beliefs or teachings of a

   particular religion, church, denomination or sect.” 3 Colo. Code Regs. 708-1:10.2(H).

          77.     After completing its investigation, the Division issued determinations finding no

   probable cause for each of these complaints, even though the cake shops refused a religious

   person’s request to create cakes that expressed a religious belief.

          78.     The Division made these determinations because the requested cakes included

   “wording and images [that the cake shop] deemed derogatory,” Jack v. Gateaux, Ltd., Charge No.

   P20140071X, at 4 (Colo. Civil Rights Div. Mar. 24, 2015), featured “language and images [that

   the cake shop] deemed hateful,” Jack v. Le Bakery Sensual, Inc., Charge No. P20140070X, at 4

   (Colo. Civil Rights Div. Mar. 24, 2015), and displayed a message that the cake shop “deemed as



                                                        13
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 14 of 70




   discriminatory,” Jack v. Azucar Bakery, Charge No. P20140069X, at 4 (Colo. Civil Rights Div.

   Mar. 24, 2015).

           79.     The Division also made these determinations because the cake shops would not

   create cakes expressing the same message for any other customer.

           80.     The Division’s determinations in these cases noted that the cake shops would create

   other cakes expressing different messages for people of faith.

           81.     The Commission later affirmed these determinations in June 2015.

           82.     Commissioners Aragon, Fabrizio, and Lewis were all members of the Commission

   at that time.

   Phillips is a cake artist who operates Masterpiece Cakeshop based on his religious beliefs.

           83.     Phillips is a cake artist.

           84.     In 1993, Phillips started Masterpiece Cakeshop.

           85.     Phillips and his wife are the sole owners of Masterpiece Cakeshop.

           86.     Through Masterpiece Cakeshop, Phillips designs and creates custom cakes. These

   pictures show some custom cakes that Phillips has created:




                                                       14
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 15 of 70




             87.   Masterpiece Cakeshop is not just a bakery; it is an art gallery of cakes.

             88.   Phillips approaches cake design as an art form.

             89.   Phillips blends his skills as a pastry chef, sculptor, and painter to design beautiful,

   expressive, and artistic custom cakes.

             90.   After Phillips and his customer agree on a project, Phillips begins the design and

   creation process.

             91.   Phillips starts by sketching the custom cake design on paper.

             92.   Phillips then bakes the cake and sculpts it into the desired form.

             93.   Phillips then decorates the cake, using painting and sculpting techniques and

   inscribing words, numbers, or designs.

             94.   When Phillips creates a custom cake that expresses a message, he is engaged in

   speech.

             95.   In addition to being a cake artist, Phillips is a follower of Jesus Christ who bases

   his religious beliefs on the Bible.

             96.   Phillips’s religious beliefs are central to his life, his identity, and his understanding

   of goodness, truth, beauty, morality, and existence.




                                                          15
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 16 of 70




            97.    Phillips believes that everything he does, including how he operates his business,

   should be done to glorify God. See 1 Corinthians 10:31; 2 Corinthians 5:15; Colossians 3:17;

   1 Peter 4:11.

            98.    Phillips runs Masterpiece Cakeshop based on his religious beliefs.

            99.    Phillips’s operation of Masterpiece Cakeshop is an exercise of his religion.

            100.   Because of his faith, Phillips hosts Bible studies at Masterpiece Cakeshop.

            101.   Because of his faith, Phillips welcomes homeless men and women into his store,

   offers them cookies and brownies free of charge, and befriends them.

            102.   Because of his faith, Phillips closes Masterpiece Cakeshop on Sundays, which

   honors God and allows him and his employees to attend religious worship services.

   Phillips serves all people but will not create cakes that express messages or celebrate events
   contrary to his religious beliefs.

            103.   Phillips serves all people—individuals of all races, faiths, sexual orientations, and

   gender identities—and will design and create custom cakes for anyone.

            104.   What Phillips cannot do is create cakes that express messages or celebrate events

   contrary to his religious beliefs.

            105.   Phillips’s decisions on whether to create a custom cake do not focus on who the

   customer is, but instead depend on what the custom cake will express or celebrate.

            106.   Neither Phillips nor any staff member at Masterpiece Cakeshop asks customers

   about their protected characteristics, such as their race, faith, sexual orientation, or gender identity,

   because those characteristics do not matter to Phillips in deciding whether to accept a custom-cake

   order.




                                                          16
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 17 of 70




          107.     Phillips believes that he would violate God’s commands if he were to create custom

   cakes that express messages or celebrate events in conflict with his religious beliefs. See Ephesians

   4:29; Ephesians 5:1-14; 1 Timothy 5:22; 1 Corinthians 10:1-22; 2 Corinthians 6:14-18.

          108.     It is standard industry practice for cake artists to decline to create custom cakes that

   express messages or celebrate events that they do not want to support or that violate their beliefs.

   For example, numerous bakeries turned down a request to create a “Donald Trump cake” for a

   nine-year-old boy who wanted that cake for his birthday. Bradford Richardson, Bakers refused to

   make pro-Trump birthday cake for 9-year-old boy, The Washington Times, Aug. 7, 2017,

   https://www.washingtontimes.com/news/2017/aug/7/bakers-refused-make-pro-trump-birthday-

   cake-9-year/.

          109.     Phillips has declined to create many custom cakes because of the messages that

   they would have expressed or the events that they would have celebrated.

          110.     Because Phillips holds the religious belief that all people are of equal dignity and

   worth, he has declined—and will continue to decline—to create custom cakes that demean people.

          111.     Phillips has declined requests to create custom cakes that demean LGBT people.

          112.     Phillips has declined to create custom cakes that express racist views, including

   white-supremacy ideology.

          113.     Phillips has declined to create custom cakes that express hateful, vulgar, or profane

   messages.

          114.     Because of Phillips’s religious beliefs, he will not design or create custom cakes

   celebrating Halloween.




                                                         17
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 18 of 70




          115.    Phillips declines to design or create custom cakes celebrating Halloween even

   though Halloween cakes are a significant source of income for many cake artists.

          116.    Because of Phillips’s religious beliefs, he will not design or create custom cakes

   promoting the use of illegal drugs or other controlled substances like marijuana and alcohol.

          117.    Phillips has declined to create custom cakes promoting the use of illegal drugs or

   other controlled substances like marijuana and alcohol.

          118.    Because Phillips’s faith teaches him that human life is precious and valuable from

   conception to natural death, he will not design or create custom cakes that express support for

   abortion, euthanasia, or assisted suicide.

          119.    Because Phillips’s faith teaches him that Satan is the cause of great evil and

   suffering in the world, he will not design or create custom cakes that celebrate or otherwise express

   support for Satan or satanic themes or beliefs.

          120.    Phillips has declined to create custom cakes that celebrate or otherwise express

   support for Satan or satanic themes or beliefs.

          121.    Phillips’s religion teaches him that marriage is a lifelong union between one man

   and one woman.

          122.    Phillips will not design or create custom cakes that express or celebrate contrary

   messages about marriage.

          123.    Phillips has declined requests to create custom cakes celebrating divorce and cakes

   celebrating same-sex marriage.

          124.    Phillips will not create such cakes no matter who requests them.




                                                        18
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 19 of 70




          125.    Phillips will create countless other custom cakes for same-sex couples and gay and

   lesbian individuals.

          126.    Phillips also believes as a matter of religious conviction that sex—the status of

   being male or female—is given by God, is biologically determined, is not determined by

   perceptions or feelings, and cannot be chosen or changed.

          127.    Phillips will not create custom cakes that express or celebrate messages in conflict

   with these religious beliefs about sex.

          128.    Phillips will not create such cakes no matter who requests them.

          129.    Phillips will create countless other custom cakes for people who identify as

   transgender.

          130.    To ensure that Phillips does not design or create custom cakes that express

   messages or celebrate events in violation of his religious beliefs, he reviews every custom-cake

   request at Masterpiece Cakeshop.

          131.    When customers request a custom cake, Phillips or his staff asks them about the

   kind of cake they want, the desired content, messages, colors, themes, words, and styles, and what

   event, if any, the cake will celebrate.

          132.    While most of Phillips’s work involves the creation of custom cakes, he also sells

   pre-made items like brownies, cookies, coffee, and generic cakes.

          133.    Phillips sells those items to anyone who wants them.

          134.    Phillips has never declined to sell those items to anyone.




                                                       19
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 20 of 70




   Phillips associates with and endorses his custom cakes.

          135.    After Phillips creates a custom cake, he typically places it in a box bearing the

   Masterpiece Cakeshop logo.

          136.    This is Masterpiece Cakeshop’s logo:




          137.    By placing his custom cakes in boxes bearing this logo, Phillips associates with and

   expresses approval of the cake and any messages it conveys.

          138.    Phillips gives the box with the cake to the customer who commissioned it.

          139.    When people see Masterpiece Cakeshop’s name and logo on a cake box or

   otherwise learn that Masterpiece Cakeshop created a custom cake, they believe that Phillips does

   not object to the created cake, to any message that the cake conveys, or to the event that the cake

   celebrates. They also believe that Phillips supports or endorses the created cake, any message that

   the cake conveys, and the event that the cake celebrates.

   Colorado begins its practice of treating Phillips worse than other cake artists because it
   despises his religious beliefs and how he practices his faith.

          140.    Colorado refuses to treat Phillips the same as it treats other cake artists under Colo.

   Rev. Stat. § 24-34-601(2)(a).

          141.    In 2013, the Division found probable cause to believe that Phillips violated this law

   when he declined to create a custom cake celebrating same-sex marriage.




                                                        20
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 21 of 70




           142.   The Commission then filed a formal complaint against Phillips alleging that he had

   violated Colo. Rev. Stat. § 24-34-601(2)(a) by declining to create that cake, and it assigned an

   administrative law judge (“ALJ”) to adjudicate the complaint.

           143.   After the parties filed cross-motions for summary judgment, the ALJ ruled against

   Phillips, finding that his decision not to create that cake violated Colo. Rev. Stat. § 24-34-

   601(2)(a).

           144.   The ALJ explained that under Colorado’s public-accommodation law “a black

   baker could … refuse to make a cake bearing a white-supremacist message for a member of the

   Aryan Nation” and “an Islamic baker could … refuse to make a cake denigrating the Koran for the

   Westboro Baptist Church” because “[i]n both [of those] cases, it is the explicit, unmistakable,

   offensive message that the bakers are asked to put on the cake that gives rise to the[ir] … right to

   refuse.”

           145.   The Commission affirmed the ALJ’s decision.

           146.   When ruling in that case, the members of the Commission made comments

   “endors[ing] the view that religious beliefs cannot legitimately be carried into the public sphere or

   commercial domain, implying that religious beliefs and persons are less than fully welcome in

   Colorado’s business community.” Masterpiece, 138 S. Ct. at 1729.

           147.   Religious hostility and bias surfaced at one meeting when a Commission member

   named Raju Jairam publicly stated “that Phillips can believe ‘what he wants to believe,’ but cannot

   act on his religious beliefs ‘if he decides to do business in the state.’” Masterpiece, 138 S. Ct. at

   1729.




                                                        21
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 22 of 70




          148.    The Chair of the Commission at the time—a woman named Katina Banks—agreed

   with Jairam’s comments.

          149.    Banks has served on the Board of Directors of the One Colorado Education Fund.

          150.    One Colorado is an LGBT advocacy organization that has been an outspoken

   opponent of Phillips and has filed multiple amicus briefs against him.

          151.    Later during the Commission meeting in which Phillips’s case was discussed,

   Jairam went further and stated: “[I]f a businessman wants to do business in the state and he’s got

   an issue with the—the law’s impacting his personal belief system, he needs to look at being able

   to compromise.” Masterpiece, 138 S. Ct. at 1729.

          152.    About two months later, the Commission met again to discuss Phillips’s case, and

   a Commission member named Diann Rice had this to say:

             I would also like to reiterate what we said in the hearing or the last meeting.
             Freedom of religion and religion has been used to justify all kinds of
             discrimination throughout history, whether it be slavery, whether it be the
             holocaust, whether it be—I mean, we—we can list hundreds of situations
             where freedom of religion has been used to justify discrimination. And to me
             it is one of the most despicable pieces of rhetoric that people can use to—to
             use their religion to hurt others.

   Masterpiece, 138 S. Ct. at 1729.

          153.    The other Commission members did not object to those comments, nor did the state

   disavow those comments in the briefs that it subsequently filed.

          154.    The Commission’s specific references to the Holocaust were particularly offensive

   to Phillips because his father was a soldier in World War II who was part of military efforts that

   liberated a concentration camp.




                                                      22
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 23 of 70




          155.    One of the other Commission members at the time was Heidi Hess. Earlier that

   same year, Hess publicly tweeted about Phillips’s case, religious freedom, and a Colorado bill on

   civil unions, and in those tweets, she either wrote or retweeted: “I’m really sick of the phrase

   ‘deeply held religious beliefs’”; “So deeply held religious beleifs [sic] that discriminate [are] ok?”;

   “Woot! The Cake Lawyer is up! #gaycake”; “Freedom OF religion does NOT mean freedom FOR

   YOUR religion.”

          156.    Hess is currently the Western Slope Field Organizer for One Colorado.

          157.    Governor Hickenlooper sought to keep Hess on the Commission when her term

   expired in 2017. Jesse Paul & John Frank, Hickenlooper-appointed LGBT advocate still on civil

   rights commission despite Colorado GOP lawmakers’ vote to block her, The Denver Post, May

   25, 2017, https://dpo.st/2vGyoXw. And when the Colorado Senate refused to confirm her,

   Governor Hickenlooper declined to appoint anyone else, thereby allowing her to remain on the

   Commission under a holdover provision. Following this, the legislature amended state law to

   provide that individuals cannot remain Commission members following the senate’s rejection of

   their nomination. Colo. Rev. Stat. § 24-34-303(b)(IV).

          158.    Once the Commission concluded that Phillips had violated the public-

   accommodation law, it ordered him (1) to stop creating wedding cakes altogether unless he agreed

   to violate his faith by designing custom cakes celebrating same-sex marriage, (2) to implement

   comprehensive staff reeducation to teach that Phillips was wrong to operate his business according

   to his faith, and (3) to provide quarterly compliance reports to the Division identifying the custom-

   cake requests that Phillips declines and detailing the reasons why.




                                                         23
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 24 of 70




          159.    Because Phillips chose not to violate his religious beliefs, the Commission’s order

   forced him to stop creating wedding cakes altogether, which caused him to lose approximately

   40% of his income and most of his employees.

          160.    Phillips appealed the Commission’s order to the Colorado Court of Appeals.

          161.    Around that same time, the Division and Commission issued their determinations

   in the three cases involving William Jack and his requests for custom cakes with messages

   criticizing same-sex marriage. Those determinations exonerated the cake artists who declined to

   create those cakes.

          162.    The Colorado Court of Appeals affirmed the Commission’s order in Phillips’s case.

          163.    The Colorado Court of Appeals distinguished Colorado’s decision to punish

   Phillips from its decision not to punish the three cake shops that declined William Jack’s requests.

   Here is what the Court of Appeals said about that:

          The Division found that the bakeries did not refuse [William Jack’s] request
          because of his creed, but rather because of the offensive nature of the requested
          message. Importantly, there was no evidence that the bakeries based their decisions
          on the patron’s religion, and evidence had established that all three regularly created
          cakes with Christian themes. Conversely, Masterpiece [Cakeshop] admits that its
          decision to refuse [a] requested [same-sex] wedding cake was because of its
          opposition to same-sex marriage which, based on Supreme Court precedent, we
          conclude is tantamount to discrimination on the basis of sexual orientation.

   Craig v. Masterpiece Cakeshop, Inc., 370 P.3d 272, 282 n.8 (Colo. Ct. App. 2015).

          164.    Phillips then asked the Colorado Supreme Court to weigh in, but it declined.

          165.    The U.S. Supreme Court granted review on June 26, 2017.

          166.    Throughout the nearly six years that this case was litigated, Phillips endured

   multiple death threats, repeated harassment, and countless hateful phone calls and emails as a result

   of Colorado’s intolerance toward him.


                                                        24
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 25 of 70




           167.    The death threats, harassment, and hateful communications escalated with each

   new wave of media attention focusing on the case.

           168.    The death threats, harassment, and hateful communications got so bad that

   Phillips’s wife was afraid to set foot in Masterpiece Cakeshop.

           169.    Phillips also had rocks thrown through the window of Masterpiece Cakeshop.

           170.    Because of the threats, harassment, and vandalism, Phillips was forced to install

   security cameras at Masterpiece Cakeshop to protect himself, his family, his employees, and his

   customers.

   The Supreme Court rebukes Colorado for its anti-religious hostility toward Phillips.

           171.    On June 4, 2018, the Supreme Court released its decision in Masterpiece, which

   reversed the Colorado Court of Appeals’ decision and cemented victory for Phillips by declining

   to remand the case for further proceedings.

           172.    The Court rebuked Colorado for violating Phillips’s free-exercise rights by

   manifesting hostility toward his religious beliefs and failing to act with the religious neutrality that

   the First Amendment requires.

           173.    Colorado showed its anti-religious bias in at least two ways.

           174.    First, Colorado discriminated against Phillips’s religious beliefs by treating his

   “religious objection” to creating a custom cake celebrating same-sex marriage worse than the three

   other cake artists’ non-religious “objections” to creating a custom cake criticizing same-sex

   marriage. Masterpiece, 138 S. Ct. at 1730.

           175.    The Supreme Court rejected the Colorado Court of Appeals’ basis for

   distinguishing Phillips’s case from the cases involving the three other cake artists. It said that “[a]



                                                         25
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 26 of 70




   principled rationale for the difference in treatment of these two instances cannot be based on the

   government’s own assessment of offensiveness,” and that “[t]he Colorado court’s attempt to

   account for the difference in treatment elevates one view of what is offensive over another and

   itself sends a signal of official disapproval of Phillips’ religious beliefs.” Masterpiece, 138 S. Ct.

   at 1731.

          176.    Second, Commission members showed anti-religious hostility when they

   “disparaged [Phillips’s] religion … by describing it as despicable, … by characterizing it as merely

   rhetorical—something insubstantial and even insincere”—and by comparing Phillips’s “religious

   beliefs to defenses of slavery and the Holocaust.” Masterpiece, 138 S. Ct. at 1729.

          177.    Commission members showed further anti-religious hostility when they made

   comments “endors[ing] the view that religious beliefs cannot legitimately be carried into the public

   sphere or commercial domain, implying that religious beliefs and persons are less than fully

   welcome in Colorado’s business community.” Masterpiece, 138 S. Ct. at 1729.

          178.    Every Justice in Masterpiece who opined on the proper interpretation of Colorado’s

   public-accommodation law—including the two dissenting Justices—indicated that cake artists do

   not violate that law by declining to create cakes that express messages they will not communicate

   for anyone. Justices Kagan and Breyer expressed that view in their concurrence. 138 S. Ct. at 1733

   (Kagan, J., concurring) (it is not unlawful for cake artists to decline a request for an expressive

   cake that “they would not have made for any customer” because doing that treats the requester

   “the same way they would have treated anyone else—just as [Colorado’s public-accommodation

   law] requires”); id. at 1733 n.* (cake artists do “not engage in unlawful discrimination” when they

   decline to “sell [a] requested cake[] to anyone”). So did Justices Ginsburg and Sotomayor in their



                                                        26
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 27 of 70




   dissent. Id. at 1750 (Ginsburg, J., dissenting) (cake artists do not violate the public-accommodation

   law by “refus[ing] to make a cake with [a] requested message for any customer” because an

   individual who requests that message is “treated as any other customer would have been treated—

   no better, no worse”). As did Justices Gorsuch and Alito in their concurrence. Id. at 1735 (Gorsuch,

   J., concurring) (business owners do not “intend[] to refuse service because of a customer’s

   protected characteristic” if “they would not sell [a] requested cake[] to anyone”).

           179.    Despite Phillips’s victory at the Supreme Court, he still lost his wedding business

   as a result of the state’s unconstitutional actions, and he is unsure whether he will ever restore it to

   the prior success he achieved before Colorado launched its unconstitutional crusade against him.

           180.    Neither Phillips nor his family has recovered from the distress of Colorado’s

   unconstitutional actions toward them—the death threats, the state’s open hostility toward their

   faith, and the loss of 40% of their family income.

   Colorado continues its practice of treating Phillips worse than other cake artists because it
   despises his religious beliefs and how he practices his faith.

           181.    Colorado responded to the Supreme Court’s stinging rebuke of its anti-religious

   practices by doubling down on its efforts to punish Phillips.

           182.    A mere 24 days after the Supreme Court released its decision in Masterpiece, the

   Division once again issued a probable-cause determination against Phillips for allegedly violating

   Colo. Rev. Stat. § 24-34-601(2)(a).

           183.    The events that gave rise to that probable-cause determination started in June 2017.

           184.    On June 26, 2017, the same day that the Supreme Court announced that it would

   hear the Masterpiece case, a Colorado lawyer named Autumn Scardina googled Masterpiece

   Cakeshop’s information and called the shop on the phone.


                                                         27
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 28 of 70




          185.    That lawyer “take[s] great pride” in suing businesses that allegedly “discriminate

   against lesbian, gay, bisexual, and transgender people and serving them their just desserts.”

   Scardina      Law,     Standing       up     for     employees     in     employment       disputes,

   https://www.scardinalaw.com/Employment-Disputes.shtml (last visited Oct. 19, 2018).

          186.    During this phone call, the lawyer asked Masterpiece Cakeshop to create a custom

   cake with “a blue exterior and a pink interior”—a cake “design” that, according to the lawyer,

   “reflect[ed] … the fact that [the lawyer] transitioned from male-to-female and that [the lawyer]

   had come out as transgender.” Scardina v. Masterpiece Cakeshop Inc., Charge No.

   CP2018011310, at 2 (Colo. Civil Rights Div. June 28, 2018) (attached as Exhibit A).

          187.    That custom cake would have expressed messages.

          188.    That custom cake would have celebrated an event.

          189.    Both the message that the cake would have expressed and the event that it would

   have celebrated conflict with Phillips’s religious beliefs.

          190.    Phillips has never created a cake like that one before.

          191.    After the lawyer disclosed the design and message of the desired cake, Masterpiece

   Cakeshop politely declined the request because Phillips cannot in good conscience express the

   messages that the cake would have communicated and celebrated (i.e., that sex can be changed,

   that sex can be chosen, and that sex is determined by perceptions or feelings) or celebrate the event

   that the cake would have commemorated (i.e., the anniversary of a change from one sex to the

   other based on perceptions and feelings).

          192.    The requested cake would have expressed messages to those viewing it—the six to

   eight people attending the celebration of the anniversary of the lawyer’s gender transition—and



                                                        28
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 29 of 70




   those viewers would have understood that the pink and blue design reflected a gender transition,

   that the cake communicated some or all of the messages that Phillips deemed objectionable, and

   that the cake communicated celebration for those messages.

            193.   Phillips would not create a custom cake that expresses those messages for any

   customer, no matter the customer’s protected characteristics.

            194.   Masterpiece Cakeshop did not decline this request because of the customer’s

   transgender status or other protected characteristic. Rather, it declined the request because of the

   messages that the cake would have expressed.

            195.   When Masterpiece Cakeshop told the lawyer that it could not create the requested

   cake, the lawyer asked the shop’s representative to repeat that statement so that someone listening

   over the speaker phone could hear it.

            196.   Masterpiece Cakeshop offered to create a different custom cake for the lawyer or

   to sell the lawyer any of the pre-made items available for purchase in the shop.

            197.   The lawyer did not request that Phillips create a different custom cake; nor did the

   lawyer attempt to buy any of the pre-made items available for purchase in the shop.

            198.   When discussing this cake request, Masterpiece Cakeshop communicated with this

   lawyer only via telephone.

            199.   Phillips believes that this lawyer, on other occasions, has requested that he create

   other custom cakes with messages that violate his faith. Phillips has confirmed through telephone

   records that he received another call from this lawyer’s cell phone requesting a cake celebrating

   Satan.




                                                       29
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 30 of 70




          200.    About a month later, Phillips received a notice from the Division informing him

   that the lawyer filed a discrimination charge against him for his decision not to create the cake

   with the blue and pink design.

          201.    The charge alleged that Masterpiece Cakeshop violated Colo. Rev. Stat. § 24-34-

   601(2)(a)’s prohibition against discrimination “because of” sex and transgender status by declining

   to create the requested cake.

          202.    In that charge, the lawyer wrote that Masterpiece Cakeshop declined an “order for

   a cake with pink interior and blue exterior, which I disclosed was intended for the celebration of

   my transition from male to female.”

          203.    The lawyer’s “Statement of Discrimination” said: “They asked what I wanted the

   cake to look like, and I explained I was celebrating my birthday on July 6, 2017 and that it would

   also be the 7th year anniversary of my transition from male to female. When I explained I am a

   transexual and that I wanted my birthday cake to celebrate my transition by having a blue exterior

   and a pink interior, they told me they will not make the cake based on their religious beliefs.”

          204.    The attorney also wrote: “I believe that I was not allowed to order a birthday cake

   because I requested that its color and theme celebrate my transition from male to female.”

          205.    Phillips responded to this charge by denying the allegations of discrimination and

   by raising statutory and constitutional defenses.

          206.    In his response, Phillips explained that Masterpiece Cakeshop did not decline the

   custom cake that the lawyer requested “based on the Charging Party’s sex or gender identity”;

   rather, Masterpiece Cakeshop declined the request because the shop “does not create artistic

   expression addressing [the subject of gender transitions] for any customer.”



                                                       30
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 31 of 70




          207.    In his response, Phillips also wrote that the lawyer who requested the cake “is

   welcome to purchase any of the cake shop’s premade items or obtain a different custom cake,” and

   that the lawyer “remains welcome in [the shop] and to all goods and artistic services that [it]

   offers.”

          208.    In his response, Phillips also wrote that a Masterpiece Cakeshop employee told the

   lawyer who requested the cake that the lawyer “is welcome to purchase any of the cake shop’s

   premade items or obtain a different custom cake,” just that “the cake shop could not fulfill this

   particular custom cake request.”

          209.    The Division rarely finds probable cause to credit a charge of discrimination in the

   public-accommodation context.

          210.    In Fiscal Year 2016-17, the Division issued two probable-cause determinations, and

   66 findings of no probable cause. In Fiscal Year 2015-16, the Division issued two probable-cause

   determinations, and 55 findings of no probable cause. And in Fiscal Year, 2014-15, the Division

   issued one probable-cause determination, and 55 findings of no probable cause.

          211.    On June 28, 2018, a mere 24 days after the Supreme Court released its decision in

   Masterpiece, the Division issued its probable-cause determination against Phillips.

          212.    The Division found that the lawyer telephoned Masterpiece Cakeshop and

   “requested a custom cake,” not a pre-made one. Scardina v. Masterpiece Cakeshop Inc., Charge

   No. CP2018011310, at 2 (Colo. Civil Rights Div. June 28, 2018) (Ex. A).

          213.    The Division found that the lawyer requested a custom cake with “a blue exterior

   and a pink interior” and “explained that the design was a reflection of the fact that [the lawyer]

   transitioned from male-to-female and that [the lawyer] had come out as transgender.” Scardina v.



                                                      31
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 32 of 70




   Masterpiece Cakeshop Inc., Charge No. CP2018011310, at 2 (Colo. Civil Rights Div. June 28,

   2018) (Ex. A).

          214.      The Division found that only after Masterpiece Cakeshop learned of the requested

   design and message did it decline to create the cake. Scardina v. Masterpiece Cakeshop Inc.,

   Charge No. CP2018011310, at 3 (Colo. Civil Rights Div. June 28, 2018) (Ex. A).

          215.      The Division acknowledged Masterpiece Cakeshop’s position that it declined to

   create that custom cake because Phillips did not want to express through his cake art “the idea that

   a person’s sex is anything other than an immutable God-given biological reality.” Scardina v.

   Masterpiece Cakeshop Inc., Charge No. CP2018011310, at 3 (Colo. Civil Rights Div. June 28,

   2018) (Ex. A).

          216.      But the Division ignored Masterpiece Cakeshop’s message-based reason for

   declining to create the cake; instead, the Division concluded that Masterpiece Cakeshop declined

   to create the cake “based on [the lawyer’s] transgender status.” Scardina v. Masterpiece Cakeshop

   Inc., Charge No. CP2018011310, at 4 (Colo. Civil Rights Div. June 28, 2018) (Ex. A).

          217.      The Division determined that Masterpiece Cakeshop violated Colo. Rev. Stat. § 24-

   34-601(2)(a) and ordered Phillips to participate in mandatory mediation. Scardina v. Masterpiece

   Cakeshop Inc., Charge No. CP2018011310, at 4 (Colo. Civil Rights Div. June 28, 2018) (Ex. A).

          218.      Director Elenis left no doubt about her position against Phillips when she stated: “I

   [Director Elenis] determine that [Phillips and Masterpiece Cakeshop] have violated” the public-

   accommodation law. Scardina v. Masterpiece Cakeshop Inc., Charge No. CP2018011310, at 4

   (Colo. Civil Rights Div. June 28, 2018) (Ex. A).




                                                         32
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 33 of 70




          219.      Director Elenis cited the Supreme Court’s decision in Masterpiece in her

   determination, indicating that she had read and interpreted that decision before she issued her

   determination.

          220.      Director Elenis acted in bad faith when she made this determination.

          221.      Director Elenis disregarded the Supreme Court’s holding that Colorado is

   motivated by “clear and impermissible hostility toward [Phillips’s] sincere religious beliefs.”

   Masterpiece, 138 S. Ct. at 1729.

          222.      Director Elenis disregarded that every Justice in Masterpiece who opined on the

   proper interpretation of Colorado’s public-accommodation law indicated that cake artists do not

   violate that law by declining to create cakes that express messages they will not communicate for

   anyone.

          223.      Director Elenis disregarded Colorado’s practice of allowing other cake artists to

   decline requests to create custom cakes that express messages they deem objectionable and would

   not express for anyone.

          224.      Director Elenis disregarded what Colorado represented to the Supreme Court—that

   cake artists may decline to create cakes with pro-LGBT designs, themes, and messages.

          225.      Director Elenis’s decision to disregard the Supreme Court’s holding in

   Masterpiece, the Supreme Court’s view of Colorado’s public-accommodation law, Colorado’s

   practice when enforcing its public-accommodation law, and Colorado’s representations to the

   Supreme Court is explainable only by bad faith and animus toward Phillips’s religious beliefs.




                                                       33
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 34 of 70




           226.    Phillips has lost and continues to lose work time and profits—he also has incurred

   and continues incurring expenses—as a result of Director Elenis’s determination and the rest of

   Colorado’s unconstitutional conduct toward him.

           227.    Phillips has suffered and continues to suffer humiliation, emotional distress,

   inconvenience, and reputational damage as a result of Director Elenis’s determination and the rest

   of Colorado’s unconstitutional conduct toward him.

           228.    On October 2, 2018, more than a month and a half after Phillips filed this lawsuit,

   the Commission met in a private executive session to discuss the lawyer’s charge against Phillips,

   and it voted to notice the matter for a hearing and to file a formal complaint against Phillips.

           229.    The Commission could have declined to file a formal complaint, and had it done

   that, it would have lost jurisdiction over the matter on October 12, 2018, and that would have

   authorized the complainant lawyer to file “a civil action in the district court for the district in which

   the alleged discriminatory or unfair practice occurred.” Colo. Rev. Stat. § 24-34-306(11).

           230.    On October 9, 2018, the Commission filed that Notice of Hearing and Formal

   Complaint. Scardina v. Masterpiece Cakeshop Inc., Charge No. CP2018011310, Notice of

   Hearing and Formal Complaint (Colo. Civil Rights Comm’n Oct. 9, 2018) (attached as Exhibit B).

           231.    The formal complaint names as a respondent not only Masterpiece Cakeshop but

   also Phillips in his individual capacity. It does this even though the complainant lawyer did not

   name Phillips as a respondent in the charge of discrimination.

           232.    The Commission’s recitation of the facts in its formal complaint is entirely one-

   sided. It ignores practically all of the facts that Masterpiece Cakeshop asserted in response to the




                                                          34
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 35 of 70




   charge and recounts a version of the facts that is even more favorable to the complainant lawyer

   than what is stated in the lawyer’s charge of discrimination.

          233.    For example, the Commission’s recitation of the facts in its formal complaint

   ignores the lawyer’s statements in the charge of discrimination admitting that the lawyer

   “disclosed” to Masterpiece Cakeshop that the cake’s design “was intended for the celebration of

   my transition from male to female,” that the lawyer told Masterpiece Cakeshop that the lawyer

   “wanted my birthday cake to celebrate my transition by having a blue exterior and a pink interior,”

   and that the lawyer “requested that its color and theme celebrate my transition from male to

   female.”

          234.    Despite the Commission’s attempt to slant the facts, its formal complaint still

   acknowledges that the lawyer “requested a cake with a blue exterior and a pink interior” and

   explained to Masterpiece Cakeshop that “the design was a reflection of the fact that [the lawyer]

   had transitioned from male to female and that [the lawyer] had come out as transgender.”

          235.    The Commission’s formal complaint also acknowledges that only after Masterpiece

   Cakeshop learned of the requested design and message did it decline to create the cake.

          236.    The Commission’s formal complaint omits the Division’s acknowledgement in its

   probable-cause determination that Masterpiece Cakeshop declined to create that custom cake for

   a message-based reason—namely, because Phillips did not want to express through his cake art

   “the idea that a person’s sex is anything other than an immutable God-given biological reality.”

          237.    The Commission’s formal complaint leaves no doubt that the Commission

   members are convinced that Phillips violated the public-accommodation law because the formal

   complaint unequivocally states that “Masterpiece denied service to [the lawyer] based on her



                                                       35
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 36 of 70




   sexual orientation (transgender status), as defined by § 24-34-301(7), C.R.S. (2018), in a violation

   of § 24-34-601(2)(a), C.R.S. (2018).”

          238.    The Commission’s request for relief further assumes that Phillips engages in

   “practices of discriminating against persons based on their sexual orientation” (including

   transgender status), and that those practices include “refusing to provide goods and services to

   persons due to their sexual orientation” (including transgender status).

          239.    The Commission members acted in bad faith by proceeding with the formal

   complaint, particularly because the formal complaint provides a one-sided recitation of the facts

   that ignores practically all of the facts that Masterpiece Cakeshop asserted in response to the charge

   of discrimination and recounts a version of the facts that is even more favorable to the complainant

   lawyer than what is stated in the lawyer’s charge.

          240.    The Commission members disregarded the Supreme Court’s holding that Colorado

   is motivated by “clear and impermissible hostility toward [Phillips’s] sincere religious beliefs.”

   Masterpiece, 138 S. Ct. at 1729.

          241.    The Commission members disregarded that every Justice in Masterpiece who

   opined on the proper interpretation of Colorado’s public-accommodation law indicated that cake

   artists do not violate that law by declining to create cakes that express messages they will not

   communicate for anyone.

          242.    The Commission members disregarded Colorado’s practice of allowing other cake

   artists to decline requests to create custom cakes that express messages they deem objectionable

   and would not express for anyone.




                                                        36
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 37 of 70




          243.    The Commission members disregarded what they represented to the Supreme Court

   in the brief that they filed in October 2017—that cake artists may decline to create cakes with pro-

   LGBT designs, themes, and messages.

          244.    The Commissioner members’ decision to disregard the Supreme Court’s holding in

   Masterpiece, the Supreme Court’s view of Colorado’s public-accommodation law, Colorado’s

   practice when enforcing its public-accommodation law, and their own representations to the

   Supreme Court is explainable only by bad faith and animus toward Phillips’s religious beliefs.

          245.    Phillips has lost and continues to lose work time and profits—he also has incurred

   and continues incurring expenses—as a result of the Commission members’ formal complaint and

   the rest of Colorado’s unconstitutional conduct toward him.

          246.    Phillips has suffered and continues to suffer humiliation, emotional distress,

   inconvenience, and reputational damage as a result of the Commission members’ formal complaint

   and the rest of Colorado’s unconstitutional conduct toward him.

   Colorado’s current practice is to treat Phillips worse than others because it despises his
   religious beliefs and how he practices his faith.

          247.    As a general matter, if a discrimination complaint is filed against a Colorado cake

   artist for declining to create a custom cake expressing a message he or she opposes, Colorado

   defers to the cake-shop owner’s message-based objection and, consistent with what state law

   requires, does not “presume” that the owner discriminated against the customer based on his or

   her protected status. Colo. Rev. Stat. § 24-34-305(3).

          248.    But if a discrimination complaint is filed against Phillips for declining to create a

   custom cake expressing a message that conflicts with his faith, Colorado rejects his message-based




                                                       37
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 38 of 70




   objection and presumes that he discriminated against the customer based on his or her protected

   status.

             249.   Colorado does this even though state law requires its enforcement officials to

   “presume that the conduct of any [person accused of violating the public-accommodation law] is

   not unfair or discriminatory.” Colo. Rev. Stat. § 24-34-305(3) (emphasis added).

             250.   This unequal treatment confirms Colorado’s continuing hostility toward Phillips

   and his religious beliefs.

             251.   Colorado has not disavowed its unequal enforcement policy or its hostile comments

   toward Phillips’s faith, even after the Supreme Court condemned them.

             252.   In fact, the Division has released a statement that acknowledges the Masterpiece

   decision but does not disavow either the state’s unequal enforcement policy or its hostile

   comments. Statement from the Colorado Civil Rights Division, Colorado Dep’t of Regulatory

   Agencies (June 4, 2018), https://www.colorado.gov/pacific/dora/CCRD-statement-SCOTUS-

   decision-June-4-2018-Masterpiece-CCRC.

             253.   And Defendant Coffman, as the Colorado Attorney General, released a similar

   statement that acknowledged the Masterpiece decision but did not disavow the state’s unequal

   enforcement policy or its hostile comments. Statement from Attorney General Cynthia H. Coffman,

   Attorney General Cynthia H. Coffman (June 4, 2018), https://coag.gov/press-room/press-

   releases/06-04-18.

             254.   Nor has Diann Rice—the former Commission member who said that Phillips’s faith

   is despicable and akin to that of slaveholders and Nazis—recanted. Even after the Supreme Court’s

   decision, she maintains that “she doesn’t regret what she said.”



                                                       38
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 39 of 70




          255.    In other cases, Colorado continues to manifest the sort of anti-religious hostility

   that the Supreme Court condemned in Masterpiece.

          256.    In one case, for example, Colorado similarly labeled a website designer’s

   conservative Christian beliefs “offensive” and “discriminat[ory].” Appellees’ Br. at 42, 45-46, 303

   Creative LLC v. Elenis, No. 17-1344 (10th Cir. Feb. 1, 2018).

          257.    Colorado still harbors hostility toward Phillips and his religious beliefs.

          258.    Some of the current Commission members have publicly exhibited their opposition

   and even open antagonism toward Phillips.

          259.    For example, Commissioner Pocock—a former field coordinator for One Colorado

   who spearheaded the group’s Southern Colorado grassroots efforts—addressed Phillips’s first case

   in a series of January 2013 tweets in which she referred to him as the “cake hater,” commented

   that “apparently cake bakers should be able to discriminate,” and retweeted comments about

   Phillips made by former Commissioner Hess.

          260.    The day that Phillips’s first case was argued before the Supreme Court,

   Commissioner Aragon—a former board member of One Colorado—posted on Facebook that

   “[t]oday’s an important day in our Nation’s Capital” along with a picture of the White House lit

   up in rainbow colors.

          261.    Commissioner Aragon currently serves with an advocacy group—the National

   LGBTQ Task Force—that filed an amicus brief against Phillips.

          262.    Some of the current Commissioner members, including Commissioners Aragon

   and Pocock, have publicly described themselves as LGBT “activists.”




                                                        39
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 40 of 70




            263.   No reasonable person could think that allowing Phillips to undergo another round

   of proceedings before the Commission satisfies the appearance of fairness, neutrality, and

   impartial justice.

            264.   Not even Governor Hickenlooper is sure whether Phillips will get a fair proceeding.

            265.   When asked about this case and specifically about whether he “think[s] all of the

   people who come before the Civil Rights Commission get a fair shake,” Governor Hickenlooper

   stated: “I don’t have enough information to give you an exact answer there, but certainly that’s the

   goal.”

   Colorado prohibits Phillips from telling others the messages that he cannot express because
   of his religious beliefs and from explaining the religious beliefs that compel him to decline
   those messages.

            266.   Phillips seeks to inform people about Colorado’s continuing hostility toward his

   religious beliefs.

            267.   Phillips will publish, distribute, and display communications that discuss

   Colorado’s continuing hostility toward his religious beliefs, including but not limited to the recent

   probable-cause determination and formal complaint against him.

            268.   Those communications will disclose some of the messages that Phillips cannot

   express through his cake art because of his religious beliefs.

            269.   Those communications will also discuss the religious beliefs that compel Phillips

   not to express those messages.

            270.   The following is an example of what Phillips wants to communicate in written,

   electronic, and printed form on his website and in the media: “Masterpiece Cakeshop serves all

   people—no matter who they are or what protected characteristics they have. Our desire to serve



                                                        40
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 41 of 70




   all people is part of our religious beliefs and our calling to love our neighbors. We find great joy

   in serving our customers and working with people in our community. Often we get custom orders

   that require us to express messages or celebrate events, and we create the cakes requested in the

   vast majority of those orders. But because our religious beliefs guide us in all parts of our lives,

   we cannot create custom cakes that express messages or celebrate events in conflict with our faith.

   For example, because of our belief in the teachings of the Bible and our reliance on those teachings

   as the only source of ultimate truth, we cannot create custom cakes that through words, designs,

   symbols, themes, or images express messages that demean people, celebrate divorce, express racist

   views, are vulgar or profane, celebrate Halloween, promote use of illegal drugs, marijuana, or

   alcohol, celebrate gender transitions, or support Satan or satanic themes or beliefs. This list

   provides examples of some messages that we have declined to express in the past and will decline

   to express in the future. It is not intended to be exhaustive. Please understand that if we were to

   express messages that violate our beliefs, we’d be turning our backs on the faith that inspires our

   lives. We respect your freedom to decline to speak messages that violate your beliefs. We thank

   you in advance for respecting ours.”

          271.    But Colorado’s interpretation and enforcement of Colo. Rev. Stat. § 24-34-

   601(2)(a) and Colo. Rev. Stat. § 24-34-701 forbids Phillips from posting the statement in the

   preceding paragraph on his website.

          272.    Colo. Rev. Stat. § 24-34-601(2)(a) makes it unlawful for a person, “directly or

   indirectly, to publish, circulate, issue, display, post, or mail any written, electronic, or printed

   communication, notice, or advertisement that indicates that the full and equal enjoyment of the

   goods, services, facilities, privileges, advantages, or accommodations of a place of public



                                                       41
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 42 of 70




   accommodation will be refused, withheld from, or denied an individual … because of … sexual

   orientation,” which includes transgender status, and “creed,” which includes Satanism and satanic

   beliefs. Colo. Rev. Stat. § 24-34-601(2)(a).

          273.    Colo. Rev. Stat. § 24-34-601(2)(a) also makes it illegal for a person, “directly or

   indirectly, to publish, circulate, issue, display, post, or mail any written, electronic, or printed

   communication, notice, or advertisement that indicates … that an individual’s patronage or

   presence at a place of public accommodation is unwelcome, objectionable, unacceptable, or

   undesirable because of … sexual orientation,” which includes transgender status, and “creed,”

   which includes Satanism and satanic beliefs. Colo. Rev. Stat. § 24-34-601(2)(a).

          274.    Colo. Rev. Stat. § 24-34-601(2)(a) nowhere defines “unwelcome,” “objectionable,”

   “unacceptable,” or “undesirable.”

          275.    Colo. Rev. Stat. § 24-34-701 provides that no person shall publish, distribute, or

   display “any communication … [1] that is intended or calculated to discriminate or actually

   discriminates against any … creed … [or] sexual orientation,” which includes transgender status,

   “or against any of the members thereof in the matter of furnishing or neglecting or refusing to

   furnish to them or any one of them any lodging, housing, schooling, or tuition or any

   accommodation, right, privilege, advantage, or convenience offered to or enjoyed by the general

   public or [2] which states that any of the accommodations, rights, privileges, advantages, or

   conveniences of any such place of public accommodation, resort, or amusement shall or will be

   refused, withheld from, or denied to any person or class of persons on account of … creed … [or]

   sexual orientation,” which includes transgender status, “or [3] that the patronage, custom,

   presence, frequenting, dwelling, staying, or lodging at such place by any person or class of persons



                                                       42
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 43 of 70




   belonging to or purporting to be of any particular … creed … [or] sexual orientation,” which

   includes transgender status,” “is unwelcome or objectionable or not acceptable, desired, or

   solicited.” Colo. Rev. Stat. § 24-34-701.

          276.    Colo. Rev. Stat. § 24-34-701 nowhere defines “unwelcome,” “objectionable,” or

   “not acceptable, desired, or solicited.”

          277.    Any person who violates Colo. Rev. Stat. § 24-34-701 “is guilty of a misdemeanor”

   for “each and every violation thereof” and “shall be punished by a fine of not less than one hundred

   dollars nor more than five hundred dollars, or by imprisonment in the country jail for not less than

   thirty days nor more than ninety days, or by both such fine and imprisonment.” Colo. Rev. Stat. §

   24-34-705.

          278.    Colorado forbids Phillips from publishing, distributing, or displaying any

   communication indicating that Phillips will not create custom cakes communicating that sex can

   be changed, that sex can be chosen, or that sex is determined by perceptions or feelings, or custom

   cakes celebrating or otherwise expressing support for Satan, Satanism, or satanic themes or beliefs.

          279.    Colorado also forbids Phillips from publishing, distributing, or displaying any

   communication discussing the religious beliefs that compel Phillips not to express those messages.

          280.    Colorado’s interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)

   and Colo. Rev. Stat. § 24-34-701 under these circumstances restricts Phillips’s freedom to

   communicate about the messages that he will not express through his custom cakes and the

   religious beliefs that compel him not to express those messages.

          281.    Colorado’s interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)

   and Colo. Rev. Stat. § 24-34-701 under these circumstances has caused Phillips to chill his speech



                                                       43
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 44 of 70




   on his website and in the media about the messages that he will not express through his custom

   cakes and the religious beliefs that compel him not to express those messages.

          282.    Colorado discriminates based on content and viewpoint in its application of Colo.

   Rev. Stat. § 24-34-601(2)(a) and Colo. Rev. Stat. § 24-34-701.

          283.    Businesses do not violate Colorado law if they publicize their beliefs that sex can

   be changed, that sex can be chosen, or that sex is determined by perceptions or feelings, or if they

   publicize their desire to express those beliefs through the custom items they create.

          284.    Businesses do not violate Colorado law if they publicize their desire not to express

   messages supporting a “cisgender” celebration or any gender identity other than transgender since

   the public-accommodation law forbids discrimination because of “transgender status” but does not

   protect any gender identity other than transgender. Colo. Rev. Stat. § 24-34-301(7).

          285.    Nor do businesses violate Colorado law if they publicize their support for or desire

   to celebrate Satan or satanic themes or beliefs, or if they publicize their desire to express those

   messages through the custom items they create.

   Colorado rigs the system against people of faith like Phillips.

          286.    Colo. Rev. Stat. § 24-34-303(1)(b)(I)-(II) prescribes non-neutral criteria for

   selecting Commission members and assigns them non-neutral interests to represent.

          287.    All Commissioner members—both present and future—are assigned non-neutral

   interests that they must represent.

          288.    Commissioner Fabrizio and Lewis represent the interests of the business

   community. One of the Commission members who replaces them must represent a small business,

   and the other one must represent a large business. Colo. Rev. Stat. § 24-34-303(1)(b)(I)(A).



                                                       44
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 45 of 70




          289.    Commissioner Aragon represents the interests of government entities. His

   government role is serving as the LGBTQ Liaison for the Mayor of Denver, staffing the Denver

   LGBTQ Commission, and functioning as Senior Advisor on the Community Affairs team in

   Denver’s Agency for Human Rights and Community Partnerships who focuses on outreach efforts

   to the LGBTQ community.

          290.    The Commission member who replaces Commissioner Aragon must either

   “represent[] a statewide chamber of commerce or other statewide organization representing

   business and industry” or “represent[] employee associations that represent workers in Colorado.”

   Colo. Rev. Stat. § 24-34-303(1)(b)(I)(B).

          291.    Commissioner Menon represents the interests of government entities. The

   Commission member who replaces him must either “represent[] a statewide chamber of commerce

   or other statewide organization representing business and industry” or “represent[] employee

   associations that represent workers in Colorado.” Colo. Rev. Stat. § 24-34-303(1)(b)(I)(B).

          292.    Commissioners Elias, Garcia, and Pocock represent the community at large. One

   of the Commission members who replaces them must also represent the community at large, and

   the other two must “represent[] employee associations that represent workers in Colorado.” Colo.

   Rev. Stat. § 24-34-303(1)(b)(I)(C).

          293.    The Commission must be chosen according to certain selection criteria. At all

   times, the Commission must include at least four Commission members who are “members of

   groups of people who have been or who might be discriminated against because of disability, race,

   creed, color, sex, sexual orientation, national origin, ancestry, marital status, religion, or age.”

   Colo. Rev. Stat. § 24-34-303(1)(b)(II)(A).



                                                       45
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 46 of 70




          294.    Governor Hickenlooper administers and enforces Colo. Rev. Stat. § 24-34-303 by

   appointing Commission members.

          295.    For nearly the last eight years, every member of the Commission has been

   appointed by Governor Hickenlooper.

          296.    Upon information and belief, during the last six years, the Commission has not had

   a Christian member who shares Phillips’s religious beliefs about marriage and sex.

          297.    Upon information and belief, during the last six years, the Commission has not had

   any religious member who believes that marriage is the union of one man and one woman and that

   sex is given by God and cannot be chosen or changed.

          298.    In contrast, Governor Hickenlooper has appointed many Commission members—

   including current members—who are openly hostile or opposed to Phillips, his religious beliefs,

   and his religious practices.

          299.    The Commission’s non-neutral selection criteria, its assignment of non-neutral

   interests for each Commission member to represent, the absence of members who share Phillips’s

   religious beliefs, and the presence of members (including current members) who are openly hostile

   or opposed to Phillips, his religious beliefs, and his religious practices played a role in creating—

   and have served to entrench—the Commission’s hostility toward Phillips’s religious beliefs.

          300.    The Commission’s non-neutral selection criteria and its assignment of non-neutral

   interests for each Commission member to represent embed bias into the very structure that

   Colorado uses to enforce its public-accommodation law.

          301.    That bias has manifested itself in Colorado’s unconstitutional treatment of Phillips.




                                                        46
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 47 of 70




   Phillips’s future as a cake artist is threatened.

           302.    The way in which Colorado enforces its public-accommodation law against Phillips

   empowers anyone to harass and prosecute him by simply requesting a cake with a message that

   conflicts with his faith on a topic that implicates one of the classifications protected under that law.

           303.    Based on Colorado’s past conduct, Phillips reasonably fears that discrimination

   charges will continue to be filed against him and that he will continue to face punishment from

   biased state officials.

           304.    Since June 2017, Phillips has declined several requests to create custom cakes

   because of the messages that they would have communicated or the events that they would have

   celebrated.

           305.    Phillips believes that many of these requests are not genuine; rather, they are setups

   designed to get him to decline the desired message.

           306.    Phillips believes that the originator of a number of these requests is attorney

   Autumn Scardina.

           307.    In late September 2017, someone emailed Phillips asking for a custom cake “to

   celebrate” Satan’s “birthday.”

           308.    The customer requested that the cake have “red and black icing” and include “an

   upside down cross, under the head of Lucifer.”

           309.    The customer described the cake as “religious in theme” and reminded Phillips that

   “religion is a protected class.”

           310.    Phillips declined to create that cake because it included designs that would have

   expressed messages in violation of his religious beliefs.



                                                         47
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 48 of 70




          311.    A few days later, someone called Phillips asking for a similar custom cake.

          312.    Phillips noticed that “Scardina” appeared on the caller-identification screen.

          313.    Telephone records confirm that the call came from Autumn Scardina’s cell phone.

          314.    The caller asked Phillips to create a “birthday” cake for Satan.

          315.    The caller requested that the cake feature a red and black theme and an image of

   Satan smoking marijuana.

          316.    Phillips declined to create that cake because it included designs that would have

   expressed messages in violation of his religious beliefs.

          317.    On June 4, 2018, the day that the Supreme Court issued its Masterpiece decision,

   someone emailed Phillips claiming to be “a member of the Church of Satan.”

          318.    That person asked for the following custom cake:

             I’m thinking a three-tiered white cake. Cheesecake frosting. And the topper
             should be a large figure of Satan, licking a 9” black Dildo. I would like the
             dildo to be an actual working model, that can be turned on before we unveil
             the cake. I can provide it for you if you don’t have the means to procure one
             yourself.

          319.    Phillips declined to create that cake because it included designs that would have

   expressed messages in violation of his religious beliefs.

          320.    A few weeks later, two people visited Masterpiece Cakeshop and asked for a

   custom cake with a pentagram, a symbol commonly linked to witchcraft.

          321.    When Phillips asked for the customers’ names, one responded “Autumn Marie.”

          322.    Phillips originally believed that customer was Autumn Scardina, but after seeing

   Scardina in person on August 16, 2018, he no longer thinks that that customer was Scardina.




                                                       48
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 49 of 70




           323.    Phillips declined to create that cake because it included designs that would have

   expressed messages in violation of his religious beliefs.

           324.    The requested satanic cakes would have expressed messages to those viewing them,

   and those viewers would have understood that the cakes communicated, among other things,

   messages supporting Satan, Satanism, or satanic themes or beliefs.

           325.    Colorado interprets and enforces CADA to forbid Phillips from declining the

   requests for satanic cakes that he has received.

           326.    When discussing this case, Governor Hickenlooper said that “just because you

   don’t agree with someone’s religion,” you should not “be able to deny them service.”

           327.    Whether sincere inquiries or setups, Phillips will keep receiving and declining

   requests for custom cakes expressing messages in conflict with his faith.

           328.    Colorado’s actions in crediting and pursuing these claims is encouraging and

   enabling people to continue to file these claims against Phillips.

           329.    So long as Colorado remains hostile to Phillips because it despises his religious

   beliefs and practices, Phillips’s future as a cake artist is in jeopardy.

           330.    Phillips cannot remain a cake artist if Colorado continues to declare that he is in

   violation of the public-accommodation law whenever someone wanting to harass him for his

   religious beliefs files a discrimination charge after requesting a custom cake that expresses a

   message in conflict with Phillips’s beliefs about a subject that relates to a protected classification.

                                             Legal Allegations

           331.    Phillips and Masterpiece Cakeshop are subject to and must comply with Colorado

   laws, including the public-accommodation law.



                                                          49
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 50 of 70




          332.    Defendants acted under color of a Colorado statute, ordinance, regulation, custom,

   or policy when committing all of the acts alleged in this Complaint.

          333.    Defendants’ treatment of Phillips and Masterpiece Cakeshop under Colorado’s

   public-accommodation law violates their constitutional rights.

          334.    Defendants’ treatment of Phillips and Masterpiece Cakeshop under Colorado’s

   public-accommodation law prevents them from exercising their constitutional rights.

          335.    Phillips and Masterpiece Cakeshop suffer ongoing irreparable harm as well as

   economic and non-economic injury, including emotional distress and other compensable damages,

   from Defendants’ conduct.

          336.    Unless Defendants’ conduct is enjoined, Phillips and Masterpiece Cakeshop will

   continue suffering irreparable harm as well as economic and non-economic injury, including

   emotional distress and other compensable damages.

          337.    Director Elenis and Defendant Commission members acted and are continuing to

   act intentionally either with malice or reckless indifference to Phillips’s and Masterpiece

   Cakeshop’s constitutional rights.

          338.    Director Elenis and Defendant Commission members acted and are continuing to

   act in bad faith and with hostility and animus toward Phillips and Masterpiece Cakeshop.

          339.    Phillips and Masterpiece Cakeshop seek punitive damages against Director Elenis

   and Defendant Commission members in order to deter them and others similarly situated from

   engaging in similar conduct in the future.




                                                      50
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 51 of 70




                            First Cause of Action: Free Exercise of Religion

             340.   Plaintiffs restate each allegation contained in Paragraphs 1 through 339 of this

   Complaint.

             341.   Defendants interpret and enforce Colo. Rev. Stat. § 24-34-601(2)(a) to require

   Phillips and Masterpiece Cakeshop to violate their religious beliefs by creating custom cakes that

   express messages in conflict with their faith, including but not limited to the gender-transition and

   satanic cakes that they declined to create.

             342.   The First Amendment to the U.S. Constitution protects Phillips’s and Masterpiece

   Cakeshop’s rights to freely exercise their religion.

             343.   The First Amendment protects Phillips and Masterpiece Cakeshop from

   government hostility, targeting, and discrimination because of their religious beliefs and practices.

             344.   Defendants’ interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)

   targets, shows hostility toward, and discriminates against Phillips and Masterpiece Cakeshop

   because of their religious beliefs and practices.

             345.   The First Amendment requires Defendants to act in a neutral and generally

   applicable manner toward Phillips and Masterpiece Cakeshop and their religious beliefs and

   practices. “The Free Exercise Clause bars even ‘subtle departures from neutrality’ on matters of

   religion,” and its protection applies “upon even slight suspicion that … state [actions] stem from

   animosity to religion or distrust of its practices.” Masterpiece, 138 S. Ct. at 1731 (quoting Church

   of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 534, 547 (1993)) (emphasis

   added).




                                                          51
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 52 of 70




          346.    Defendants’ interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)

   is neither neutral nor generally applicable toward Phillips and Masterpiece Cakeshop and their

   religious beliefs and practices. Defendants’ actions are not just subtle departures from neutrality;

   they are blatantly and brazenly hostile toward religion.

          347.    The First Amendment also protects Phillips’s and Masterpiece Cakeshop’s rights

   to operate consistently with their religious beliefs, to decline to operate in violation of their

   religious beliefs, to express messages that are consistent with their religious beliefs, and to decline

   to express messages that conflict with their religious beliefs.

          348.    Defendants’ interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)

   prevents Phillips and Masterpiece Cakeshop from operating consistently with their religious

   beliefs, from declining to operate in violation of their religious beliefs, from speaking their

   religiously motivated messages, from declining to speak messages that would violate their

   religious beliefs, and from adhering to key aspects of their faith.

          349.    Defendants’ interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)

   has created a system of individualized exemptions that, on a case-by-case basis, allows some cake

   artists to decline to create custom cakes expressing messages that they do not want to communicate

   but that withholds that freedom from Phillips and Masterpiece Cakeshop when they decline to

   express messages for religious reasons.

          350.    Defendants’ interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)

   violates the hybrid-rights doctrine.




                                                         52
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 53 of 70




          351.    Defendants’ interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)

   imposes severe coercive pressure on Phillips and Masterpiece Cakeshop to change or violate their

   religious beliefs or exercise.

          352.    Defendants do not further any compelling or even legitimate interest in a narrowly

   tailored way by infringing on Phillips’s and Masterpiece Cakeshop’s free-exercise rights.

          353.    Phillips and Masterpiece Cakeshop suffer ongoing harm because of Defendants’

   interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a).

          354.    Accordingly, as applied to Phillips and Masterpiece Cakeshop, Defendants’

   interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a) violates Phillips’s and

   Masterpiece Cakeshop’s First Amendment right to freely exercise their religion.

                                    Second Cause of Action: Free Speech

          355.    Plaintiffs restate each allegation contained in Paragraphs 1 through 339 of this

   Complaint.

          356.    The First Amendment to the U.S. Constitution protects Phillips’s and Masterpiece

   Cakeshop’s rights to speak, to decline to speak, to create speech, to decline to create speech, to

   distribute speech, to sell speech, to operate an expressive business, to associate with others for the

   purpose of engaging in expression, to decline to associate with others for the purpose of engaging

   in expression, to be free from content and viewpoint discrimination, to be free from

   unconstitutional conditions, to be free from vague laws giving unbridled discretion to government

   officials, and to be free from overbroad laws regulating speech.

          357.    Phillips and Masterpiece Cakeshop engage in protected expression.




                                                        53
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 54 of 70




          358.      Phillips and Masterpiece Cakeshop are constitutionally protected speakers when

   they create custom cakes that express messages.

          359.      The gender-transition and satanic cakes that Phillips and Masterpiece Cakeshop

   declined to create are protected expression.

          360.      The gender-transition and satanic cakes expressed messages to those who would

   have viewed them.

          361.      The viewers of the gender-transition and satanic cakes would have understood that

   those cakes communicated the messages that Phillips and Masterpiece Cakeshop deem

   objectionable.

          362.      The first clause of Colo. Rev. Stat. § 24-34-601(2)(a) makes it “unlawful for a

   person, directly or indirectly, to refuse, withhold from, or deny to an individual or a group, because

   of” a protected classification like transgender status or creed, “the full and equal enjoyment of the

   goods, services, facilities, privileges, advantages, or accommodations of a place of public

   accommodation.”

          363.      Defendants’ interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)’s

   first clause infringes Phillips’s and Masterpiece Cakeshop’s First Amendment free-speech rights.

          364.      It does so by forcing Phillips and Masterpiece Cakeshop to speak and create custom

   expressive cakes that communicate messages in violation of their religious beliefs. This includes

   the gender-transition and satanic cakes that Phillips and Masterpiece Cakeshop declined to create.

          365.      It also does so by pressuring Phillips and Masterpiece Cakeshop to stop speaking

   and creating custom expressive cakes altogether in order to avoid violating their religious beliefs.




                                                        54
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 55 of 70




              366.   Defendants’ interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)’s

   first clause is both content and viewpoint based in application.

              367.   Defendants’ interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)’s

   first clause also infringes Phillips’s and Masterpiece Cakeshop’s First Amendment freedom of

   expressive association.

              368.   It does so by forcing Phillips and Masterpiece Cakeshop to collaborate and

   associate with others in order to create and disseminate expression that violates their religious

   beliefs.

              369.   Forcing Phillips and Masterpiece Cakeshop to create and disseminate expression

   that violates their religious beliefs significantly impairs their ability to express their desired

   messages.

              370.   Phillips and Masterpiece Cakeshop suffer ongoing harm because of Defendants’

   interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)’s first clause.

              371.   The second clause of Colo. Rev. Stat. § 24-34-601(2)(a) makes it unlawful for a

   person, “directly or indirectly, to publish, circulate, issue, display, post, or mail any written,

   electronic, or printed communication, notice, or advertisement that indicates that the full and equal

   enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of a place

   of public accommodation will be refused, withheld from, or denied an individual … because of” a

   protected classification like transgender status or creed.

              372.   Similar language appears in Colo. Rev. Stat. § 24-34-701.




                                                         55
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 56 of 70




          373.    Defendants’ interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)’s

   second clause and Colo. Rev. Stat. § 24-34-701 infringes Phillips’s and Masterpiece Cakeshop’s

   First Amendment free-speech rights.

          374.    It does so because Defendants interpret Colo. Rev. Stat. § 24-34-601(2)(a)’s second

   clause and Colo. Rev. Stat. § 24-34-701 to prohibit Phillips and Masterpiece Cakeshop from

   speaking about their religious beliefs and the messages that they cannot express as a result of those

   religious beliefs. In particular, Defendants interpret those provisions to prohibit Phillips and

   Masterpiece Cakeshop from announcing that they will not create custom cakes communicating

   that sex can be changed, that sex can be chosen, or that sex is determined by perceptions or feelings,

   or custom cakes celebrating or otherwise expressing support for Satan, Satanism, or satanic themes

   or beliefs. Nor may Phillips or Masterpiece Cakeshop explain their religious reasons for declining

   to speak those messages.

          375.    The third clause of Colo. Rev. Stat. § 24-34-601(2)(a) makes it unlawful for a

   person, “directly or indirectly, to publish, circulate, issue, display, post, or mail any written,

   electronic, or printed communication, notice, or advertisement that indicates … that an individual’s

   patronage or presence at a place of public accommodation is unwelcome, objectionable,

   unacceptable, or undesirable because of” a protected characteristic like transgender status or creed.

          376.    Similar language appears in Colo. Rev. Stat. § 24-34-701.

          377.    Defendants’ interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)’s

   third clause and Colo. Rev. Stat. § 24-34-701 infringes Phillips’s and Masterpiece Cakeshop’s

   First Amendment free-speech rights.




                                                        56
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 57 of 70




          378.    It does so because Colorado interprets Colo. Rev. Stat. § 24-34-601(2)(a)’s third

   clause and Colo. Rev. Stat. § 24-34-701 to prohibit Phillips and Masterpiece Cakeshop from

   speaking about their religious beliefs and the messages that they cannot express as a result of those

   religious beliefs. In particular, Defendants interpret those provisions to prohibit Phillips and

   Masterpiece Cakeshop from announcing that they will not create custom cakes communicating

   that sex can be changed, that sex can be chosen, or that sex is determined by perceptions or feelings,

   or custom cakes celebrating or otherwise expressing support for Satan, Satanism, or satanic themes

   or beliefs. Nor may Phillips or Masterpiece Cakeshop explain their religious reasons for declining

   to speak those messages.

          379.    Colo. Rev. Stat. § 24-34-701 forbids a person from publishing, distributing, or

   displaying “any communication …that is intended or calculated to discriminate or actually

   discriminates against any … creed … [or] sexual orientation,” which is defined to include

   transgender status, “or against any of the members thereof in the matter of furnishing … any

   accommodation … offered to or enjoyed by the general public.” Colo. Rev. Stat. § 24-34-701.

          380.    Defendants’ interpretation and enforcement of this part of Colo. Rev. Stat. § 24-34-

   701 infringes Phillips’s and Masterpiece Cakeshop’s First Amendment free-speech rights.

          381.    It does so because Colorado interprets that part of Colo. Rev. Stat. § 24-34-701 to

   prohibit Phillips and Masterpiece Cakeshop from speaking about their religious beliefs and the

   messages that they cannot express as a result of those religious beliefs. In particular, Defendants

   interpret those provisions to prohibit Phillips and Masterpiece Cakeshop from announcing that

   they will not create custom cakes communicating that sex can be changed, that sex can be chosen,

   or that sex is determined by perceptions or feelings, or custom cakes celebrating or otherwise



                                                        57
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 58 of 70




   expressing support for Satan, Satanism, or satanic themes or beliefs. Nor may Phillips or

   Masterpiece Cakeshop explain their religious reasons for declining to speak those messages.

            382.   Colo. Rev. Stat. § 24-34-601(2)(a)’s third clause also affords unbridled discretion

   to enforcement officials to decide the kinds of communications that, in Defendants’ view, indicate

   that “an individual’s patronage or presence … is unwelcome, objectionable, unacceptable, or

   undesirable because of” their transgender status or creed.

            383.   The similar language in Colo. Rev. Stat. § 24-34-701 is likewise unconstitutionally

   vague.

            384.   Colo. Rev. Stat. § 24-34-601(2)(a)’s third clause is also facially overbroad because

   it outlaws Phillips’s and Masterpiece Cakeshop’s communications about the messages that they

   will not express due to their religious beliefs.

            385.   The similar language in Colo. Rev. Stat. § 24-34-701 is likewise facially overbroad.

            386.   Phillips and Masterpiece Cakeshop currently suffer ongoing harm because of

   Defendants’ interpretation of Colo. Rev. Stat. § 24-34-601(2)(a)’s second and third clauses and

   Colo. Rev. Stat. § 24-34-701.

            387.   Defendants do not further any compelling or even legitimate interest in a narrowly

   tailored way by infringing Phillips’s and Masterpiece Cakeshop’s free-speech rights.

            388.   Accordingly, as applied to Phillips and Masterpiece Cakeshop, Defendants’

   interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)’s first, second, and third

   clauses and Colo. Rev. Stat. § 24-34-701 violates their First Amendment free-speech rights.

            389.   And both facially and as applied to Phillips and Masterpiece Cakeshop, Colo. Rev.

   Stat. § 24-34-601(2)(a)’s third clause and the similar language in Colo. Rev. Stat. § 24-34-701



                                                       58
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 59 of 70




   violate their First Amendment right to be free from laws affording unbridled discretion to

   enforcement officials and to be free from overbroad speech regulations.

                                  Third Cause of Action: Due Process

           390.    Plaintiffs restate each allegation contained in Paragraphs 1 through 339 of this

   Complaint.

           391.    The Due Process Clause of the Fourteenth Amendment to the U.S. Constitution

   guarantees the right to due process of law before infringing a citizen’s interest in life, liberty, or

   property.

           392.    Phillips and Masterpiece Cakeshop have a liberty interest in exercising their

   constitutional rights, creating custom cakes that express messages consistent with their faith,

   declining to create custom cakes that express messages in violation of their faith, selling custom

   cakes that express messages, operating an expressive business, pursuing their chosen profession,

   and maintaining their standing and reputation in their chosen profession.

           393.    Phillips and Masterpiece Cakeshop have a property interest in operating their

   business, operating their business freely without unconstitutional restrictions, pursuing their

   chosen profession, and maintaining their standing and reputation in their chosen profession.

           394.    The Due Process Clause guarantees Phillips’s and Masterpiece Cakeshop’s right to

   a fair and unbiased administrative enforcement, adjudication, and review process.

           395.    The Due Process Clause guarantees Phillips’s and Masterpiece Cakeshop’s right to

   proceedings not only that are fair and unbiased but also that satisfy the appearance of fairness,

   neutrality, and impartial justice.




                                                        59
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 60 of 70




          396.   Defendants interpret and enforce Colo. Rev. Stat. § 24-34-601(2)(a) in an unfair

   and biased way against Phillips and Masterpiece Cakeshop.

          397.   Defendants’ actions subject Phillips and Masterpiece Cakeshop to an unfair and

   biased administrative enforcement, adjudication, and review process.

          398.   Colorado deprives Phillips and Masterpiece Cakeshop of liberty and property by

   subjecting them to an unfair and biased administrative enforcement, adjudication, and review

   process.

          399.   Past and current Commission members have expressed open opposition to and

   hostility toward Phillips and Masterpiece Cakeshop.

          400.   Colo. Rev. Stat. § 24-34-303(1)(b)(I)-(II) prescribes non-neutral selection criteria

   and non-neutral interests for each Commission member to represent.

          401.   The non-neutral selection criteria in Colo. Rev. Stat. § 24-34-303(1)(b)(II)(A)

   require the Governor to choose Commission members from “groups of people who have been or

   who might be discriminated against”—in other words, he must deliberately select them based on

   discriminatory grounds.

          402.   And the non-neutral interests in Colo. Rev. Stat. § 24-34-303(1)(b)(I)(A)-(C)

   require every Commission member, both present and future, to represent some sort of business,

   community, or other interest in their capacity as Commission members. For example, Commission

   Aragon currently represents LGBT government interests in his role as the LGBTQ Liaison for the

   Mayor of Denver, the Denver employee who staffs the Denver LGBTQ Commission, and the

   Senior Advisor on the Community Affairs team in Denver’s Agency for Human Rights and

   Community Partnerships who focuses on outreach efforts to the LGBTQ community.



                                                     60
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 61 of 70




            403.   Selecting adjudicators based on discriminatory grounds, and tasking them with

   outside interests to represent is inconsistent with due process of law.

            404.   The non-neutral selection criteria and non-neutral interests embed bias into the

   structure that Colorado uses to enforce its public-accommodation law, and subject Phillips and

   Masterpiece Cakeshop to an unfair and biased administrative enforcement, adjudication, and

   review process that deprives them of liberty and property.

            405.   The discriminatory selection process deprives Phillips and Masterpiece Cakeshop

   of due process because it does not appear that the Commission, over the last six years, has had any

   religious member who shares Phillips’s and Masterpiece’s beliefs, while the Commission has

   had—and currently has—members who are hostile to Phillips and Masterpiece Cakeshop, their

   religious beliefs, and their religious practices.

            406.   The Due Process Clause also forbids proceedings in which the same people approve

   a significant prosecutorial decision and act in an adjudicative role because such individuals cannot

   be wholly disinterested in the outcome of a case.

            407.   Colo. Rev. Stat. § 24-34-306 requires the Commission members to approve a

   significant prosecutorial decision because they decide whether to file a formal complaint against a

   party.

            408.   Colo. Rev. Stat. § 24-34-306 also requires the Commission members to act in an

   adjudicative role because they either hear evidence directly or review the decision of an

   administrative law judge by “voting on the case” after “hold[ing] a public hearing and deliberative

   session.” Masterpiece, 138 S. Ct. at 1725.




                                                        61
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 62 of 70




          409.    This administrative structure violates due-process guarantees because the risk is far

   too great that the Commission members will be committed to their initial decision to file a formal

   complaint.

          410.    The Due Process Clause also guarantees Phillips’s and Masterpiece Cakeshop’s

   right to be free from vague laws.

          411.    Colo. Rev. Stat. § 24-34-601(2)(a)’s third clause makes it unlawful for any person

   to indicate that “an individual’s … presence at a place of public accommodation is unwelcome,

   objectionable, unacceptable, or undesirable because of” a protected characteristic like transgender

   status or creed. The vague language in this clause violates Phillips’s and Masterpiece Cakeshop’s

   due-process rights by granting unbridled discretion to enforcement officials and leaving Phillips

   and Masterpiece Cakeshop to guess at which protected communications are prohibited.

          412.    Colo. Rev. Stat. § 24-34-701 contains language similar to Colo. Rev. Stat. § 24-34-

   601(2)(a)’s third clause. That vague language violates Phillips’s and Masterpiece Cakeshop’s due-

   process rights by granting unbridled discretion to enforcement officials and leaving Phillips and

   Masterpiece Cakeshop to guess at which protected communications are prohibited.

          413.    Defendants do not further any compelling or even legitimate interest in a narrowly

   tailored way by infringing on the due-process rights of Phillips and Masterpiece Cakeshop.

          414.    Accordingly, Defendants’ interpretation and enforcement of Colo. Rev. Stat. § 24-

   34-601(2)(a) against Phillips and Masterpiece Cakeshop violates their Fourteenth Amendment

   due-process rights.




                                                       62
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 63 of 70




          415.    Defendants’ application and enforcement of Colo. Rev. Stat. § 24-34-303(1)(b)(I)-

   (II)’s non-neutral selection criteria and non-neutral representational interests against Phillips and

   Masterpiece Cakeshop violates their Fourteenth Amendment due-process rights.

          416.    Defendants’ application and enforcement of the procedures in Colo. Rev. Stat. §

   24-34-306 that require Commission members to approve a significant prosecutorial decision and

   to act in an adjudicative role violates Phillips’s and Masterpiece Cakeshop’s Fourteenth

   Amendment due-process rights.

          417.    And both facially and as applied to Phillips and Masterpiece Cakeshop, Colo. Rev.

   Stat. § 24-34-601(2)(a)’s third clause and the similar language in Colo. Rev. Stat. § 24-34-701

   violate their Fourteenth Amendment due-process right to be free from vague laws.

                              Fourth Cause of Action: Equal Protection

          418.    Plaintiffs restate each allegation contained in Paragraphs 1 through 339 of this

   Complaint.

          419.    The Fourteenth Amendment to the U.S. Constitution guarantees equal protection of

   the laws.

          420.    Defendants’ interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a)

   treats Phillips’s and Masterpiece Cakeshop’s decisions to create speech and their religious exercise

   differently from those similarly situated to them.

          421.    Defendants’ discriminatory interpretation and enforcement of Colo. Rev. Stat.

   § 24-34-601(2)(a) infringes on Phillips’s and Masterpiece Cakeshop’s fundamental rights,

   including their free-exercise, free-speech, and due-process rights.




                                                        63
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 64 of 70




             422.   Defendants’ discriminatory interpretation and enforcement of Colo. Rev. Stat.

   § 24-34-601(2)(a) singles out a suspect class of marginalized and disfavored people of faith for

   adverse treatment.

             423.   The Fourteenth Amendment’s equal-protection guarantee also ensures Phillips and

   Masterpiece Cakeshop the right to adjudicators selected based on nondiscriminatory criteria.

             424.   Colo. Rev. Stat. § 24-34-303(1)(b)(II)(A) prescribes non-neutral selection criteria

   that require the Governor to choose Commission members based on their membership in groups

   “who have been or who might be discriminated against.”

             425.   The discriminatory selection process deprives Phillips and Masterpiece Cakeshop

   of equal protection under the law because it does not appear that the Commission, over the last six

   years, has had any religious member who shares Phillips’s and Masterpiece’s beliefs, while the

   Commission has had—and currently has—members who are hostile to Phillips and Masterpiece

   Cakeshop, their religious beliefs, and their religious practices.

             426.   Defendants do not further any compelling or even legitimate interest in a narrowly

   tailored way by infringing on Phillips’s and Masterpiece Cakeshop’s equal-protection rights.

             427.   Accordingly, as applied to Phillips and Masterpiece Cakeshop, Defendants’

   interpretation and enforcement of Colo. Rev. Stat. § 24-34-601(2)(a) and Colo. Rev. Stat. § 24-34-

   303(1)(b)(II)(A) violates Phillips’s and Masterpiece Cakeshop’s equal-protection rights.

                                            Prayer for Relief

             Plaintiffs ask this Court to enter judgment against Defendants and provide the following

   relief:




                                                        64
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 65 of 70




          1.      A preliminary and permanent injunction forbidding Defendants and any person

   acting in concert with them from enforcing Colo. Rev. Stat. § 24-34-601(2)(a) against Phillips and

   Masterpiece Cakeshop for declining to create custom cakes that through words, designs, symbols,

   themes, or images express messages that conflict with their religious beliefs, such as a custom cake

   with a blue exterior and pink interior communicating celebration for the idea that sex can be

   changed or chosen, or a custom cake celebrating or otherwise expressing support for Satan,

   Satanism, or satanic themes or beliefs;

          2.      A preliminary and permanent injunction forbidding Defendants and any person

   acting in concert with them from enforcing Colo. Rev. Stat. § 24-34-601(2)(a) or Colo. Rev. Stat.

   § 24-34-701 against Phillips and Masterpiece Cakeshop for disclosing the messages that they

   cannot express because of their religious beliefs—such as the message that sex can be changed or

   chosen or messages celebrating or otherwise expressing support for Satan, Satanism, or satanic

   themes or beliefs—and for explaining the religious beliefs that cause them not to speak those

   messages;

          3.      A preliminary and permanent injunction forbidding Defendants and any person

   acting in concert with them from enforcing Colo. Rev. Stat. § 24-34-601(2)(a)’s third clause,

   which makes it unlawful for a person, “directly or indirectly, to publish, circulate, issue, display,

   post, or mail any written, electronic, or printed communication, notice, or advertisement that

   indicates … that an individual’s patronage or presence at a place of public accommodation is

   unwelcome, objectionable, unacceptable, or undesirable because of” a protected status like

   transgender status or creed, or the similar language in Colo. Rev. Stat. § 24-34-701;




                                                        65
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 66 of 70




          4.      A preliminary and permanent injunction forbidding Defendants and any person

   acting in concert with them from administering and enforcing the non-neutral selection criteria and

   non-neutral representational interests prescribed in Colo. Rev. Stat. § 24-34-303(1)(b)(I)-(II) or

   the procedures in Colo. Rev. Stat. § 24-34-306 that require the same Commission members to

   approve a significant prosecutorial decision and to act in an adjudicative role against Phillips and

   Masterpiece Cakeshop;

          5.      A declaration that Defendants violate Phillips’s and Masterpiece Cakeshop’s free-

   exercise rights, free-speech rights, due-process rights, and equal-protection rights by enforcing

   Colo. Rev. Stat. § 24-34-601(2)(a) against Phillips and Masterpiece Cakeshop for declining to

   create custom cakes that through words, designs, symbols, themes, or images express messages

   that conflict with their religious beliefs, such as a custom cake with a blue exterior and pink interior

   communicating celebration for the idea that sex can be changed or chosen, or a custom cake

   celebrating or otherwise expressing support for Satan, Satanism, or satanic themes or beliefs;

          6.      A declaration that Defendants violate Phillips’s and Masterpiece Cakeshop’s free-

   exercise rights, free-speech rights, due-process rights, and equal-protection rights by enforcing

   Colo. Rev. Stat. § 24-34-601(2)(a) or Colo. Rev. Stat. § 24-34-701 against Phillips and

   Masterpiece Cakeshop for disclosing the messages that they cannot express because of their

   religious beliefs—such as the message that sex can be changed or chosen or messages celebrating

   or otherwise expressing support for Satan, Satanism, or satanic themes or beliefs—and for

   explaining the religious beliefs that cause them not to speak those messages;

          7.      A declaration that Colo. Rev. Stat. § 24-34-601(2)(a)’s third clause and the similar

   language in Colo. Rev. Stat. § 24-34-701 is impermissibly vague and overbroad and affords



                                                         66
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 67 of 70




   unbridled discretion to enforcement officials on its face in violation of the Free Speech Clause of

   the First Amendment and the Due Process Clause of the Fourteenth Amendment;

          8.      A declaration that Colo. Rev. Stat. § 24-34-303(1)(b)(I)-(II) violates Phillips’s and

   Masterpiece Cakeshop’s rights under the Due Process and Equal Protection Clauses of the

   Fourteenth Amendment by prescribing non-neutral selection criteria for Commission members and

   non-neutral interests for each Commission member to represent, and that Colo. Rev. Stat. § 24-34-

   306 violates Phillips’s and Masterpiece Cakeshop’s rights under the Due Process Clause by

   requiring the same Commission members to approve a significant prosecutorial decision and to

   act in an adjudicative role;

          9.      An award of compensatory damages against Director Elenis and Defendant

   Commission members, including but not limited to damages for lost work time, lost profits, and

   expenses caused by their unconstitutional actions, as well as damages for the humiliation,

   emotional distress, inconvenience, and reputational damage caused by their unconstitutional

   actions;

          10.     An award of punitive damages requiring Director Elenis and every Defendant

   Commission member each to pay $100,000 to Plaintiffs for their unconstitutional actions;

          11.     An award of nominal damages that Director Elenis and every Defendant

   Commission member each must pay to Plaintiffs;

          12.     An award of the costs, expenses, and attorneys’ fees for this action;

          13.     An award of pre-judgment and post-judgment interest;

          14.     An order retaining jurisdiction over this matter for the purpose of enforcing the

   Court’s orders;



                                                       67
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 68 of 70




          15.     An order issuing the requested injunctive relief without requiring a bond or other

   security from Plaintiffs; and

          16.     Any other relief that the Court deems equitable and just under the circumstances.



          Respectfully submitted this 23rd day of October, 2018.


                                                s/ James A. Campbell

                                                Kristen K. Waggoner (Arizona Bar No. 032382)
                                                James A. Campbell (Arizona Bar No. 026737)
                                                Jonathan A. Scruggs (Arizona Bar No. 030505)
                                                Jacob P. Warner (Arizona Bar No. 033894)
                                                Katherine L. Anderson (Arizona Bar No. 033104)
                                                ALLIANCE DEFENDING FREEDOM
                                                15100 N. 90th Street
                                                Scottsdale, AZ 85260
                                                (480) 444-0020
                                                (480) 444-0028 (facsimile)
                                                kwaggoner@ADFlegal.org
                                                jcampbell@ADFlegal.org
                                                jscruggs@ADFlegal.org
                                                jwarner@ADFlegal.org
                                                kanderson@ADFlegal.org

                                                David A. Cortman (Georgia Bar No. 188810)
                                                ALLIANCE DEFENDING FREEDOM
                                                1000 Hurricane Shoals Road NE, Suite D-1100
                                                Lawrenceville, GA 30043
                                                (770) 339-0774
                                                (770) 339-6744 (facsimile)
                                                dcortman@ADFlegal.org

                                                Nicolle H. Martin (Colorado Bar No. 28737)
                                                7175 W. Jefferson Avenue, Suite 4000
                                                Lakewood, CO 80235
                                                (303) 332-4547
                                                (303) 425-3201 (facsimile)
                                                nicollem@comcast.net



                                                      68
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 69 of 70
Case 1:18-cv-02074-WYD-STV Document 51 Filed 10/23/18 USDC Colorado Page 70 of 70




                                  CERTIFICATE OF SERVICE

          I hereby certify that on October 23, 2018, the foregoing was filed with the Clerk of Court

   using the CM/ECF system, which will send notification of such filing to the following:

    LeeAnn Morrill                                  Vincent E. Morscher
    First Assistant Attorney General                Senior Assistant Attorney General
    Public Officials Unit                           Civil Litigation and Employment Law
    State Services Section                          Section
    1300 Broadway, 6th Floor                        1300 Broadway, 10th Floor
    Denver, Colorado 80203                          Denver, Colorado 80203
    Telephone: (720) 508-6159                       Telephone: (720) 508-6588
    Facsimile: (720) 508-6041                       Facsimile: (720) 508-6032
    leeann.morrill@coag.gov                         vincent.morscher@coag.gov
    Grant T. Sullivan                               Jacquelynn Rich Fredericks
    Assistant Solicitor General                     Assistant Attorney General
    Public Officials Unit                           Higher Education Unit
    State Services Section                          State Services Section
    1300 Broadway, 6th Floor                        1300 Broadway, 6th Floor
    Denver, Colorado 80203                          Denver, Colorado 80203
    Telephone: (720) 508-6349                       Telephone: (720) 508-6603
    Facsimile: (720) 508-6041                       Facsimile: (720) 508-6041
    grant.sullivan@coag.gov                         jacquelynn.richfredericks@coag.gov

    Attorneys for Defendants




                                               s/ James A. Campbell
                                               James A. Campbell




                                                      70
